 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion-Petitioner's representative did indicate that it would continueto negotiate jointly with the other Unions, it is undenied that themeeting was convened solely for the purpose of discussing a griev-ance which had arisen under the existing agreement, and that nojoint bargaining for the new contract took place at the meeting.Further, the June 7 meeting was between the Unions and the em-ployees in the unit in order to ascertain the wishes of employees re-specting the new contract. In this meeting, too, there were no ne-gotiations between the Employer and the Unions. In view of thesefacts, we find that no joint bargaining had taken place and therefore,apart from any other consideration, that Union-Petitioner was notestopped from filing the instant petitions-4.The parties otherwise agree, and we find, that the followingemployees of the Employer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.All production and maintenance employees of the Employer at itsplant in Glendale, California, including shipping and receiving em-ployees and truckdrivers, but excluding office clerical employees, pro-fessional employees, guards, and supervisors, as defined by the Acts[Text of Direction of Election omittedfrompublication.]5 For this same reason we findHollingsworth & 1Vh tney Division of Scott Paper Com-pany,115 NLRB 15, inapposite.6 Since Union-Petitioner has indicated that it no longer desires to represent employeesjointly with Joint Intervenors, we shall not place Union-Petitioner on the ballot togetherwith the Joint Intervenors.We shall rather give employees an opportunity to decidewhether they wish to be represented by Joint Intervenors, by Union-Petitioner, or by nounion.Local 349, International Brotherhood of ElectricalWorkers,AFL-CIOandDade Sound and Controls.Case No. 12-CC-258.November 4, 1964DECISION AND ORDEROn August 21, 1963, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate, Report.Thereafter, Respondent filed exceptions to the Inter-mediate Report and a supporting brief:The Board has reviewed the rulings made by the Trial--Examinerat the hearing and finds that no prejudicial error was committed.149 NLRB No. 46. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS431The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner except as modified herein.BackgroundThe Charging Party, hereinafter referred to as Dade, a contractorfor the installation of sound amplification equipment, performs workinMiami, Florida, and vicinity. In December 1961 Dade signed acollective-bargaining agreement with Local 3107, CommunicationsWorkers of America (hereinafter referred to as CWA). Its twoemployees, MacMillan and Oliveira, were members of that union.The installation work performed by Dade is also within the claimedwork jurisdiction of Respondent (sometimes referred to herein asIBEW). The record shows that the assignment of such work hasbeen the subject of a dispute between IBEW and CWA, from a timeantedating the incidents which gave rise to the charges in the presentcase.Thus, sometime in May 1962, while Dade was installing soundequipment at a site where members of Respondent were also em-ployed, Apte, a business agent of Respondent, spoke to Finn, the di-rector of Local 3107, CWA, about CWA personnel working alongsidethe IBEW members. Apte advised Finn that if Finn did not re-move the CWA members, his (Apte's) men "would be walking."About the same time, Dade filed a charge against Respondent ac-cusing it of violating Section 8(b) (4) (i) and (ii) (B) of the Act.A complaint based on that charge issued on June 22, 1962 (Case No.12-CC-223), and it alleged,inter alia,that Respondent, through itsbusiness agent, Apte, and others, had threatened the Miller ElectricCompany at its Miami University Library building project, and hadalso induced employees of Miller to strike, in order to force Miller tocease doing business with Dade.On August 9, 1962, all parties en-tered into a settlement stipulation in that case providing for a cease-and-desist order based on the violations alleged.The stipulationwas approved by the Board and a decree was entered by the FifthCircuit Court of Appeals on October 17, 1962, enforcing the Board'sOrder.IThe Respondent excepted to a, number of the Trial Examiner's findings as to the credi-bility ofwitnessesHowever, itiswell establishedthat the Board will notoverrule aTrial Examiner's resolutionsof credibilityunless a clear preponderanceof all therelevantevidenceconvincesthe Board thatsuch resolutionwas incorrectStandardDry WallProducts,Inc.,91 NLRB544, enfd 188F. 2d 362 (C.A. 3). As nosuch conclusion iswarrantedin this case,we adopt theTrial Examiner's credibilityfindingsRespondent further contendsthat the Boardshould refuseto upholdthe Trial Examiner'sfindings herein on the groundthat in'making findingsof credibility,in drawing inferencesand evaluating the evidence,lie showed bias against RespondentUpon carefulexamina-tion of the entire record and the IntermediateReport, weare satisfied that the contentionsof the Respondent in this regard arewithout merit. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint in the present case alleges that Respondent, con-fronting Dade at five different construction sites in the vicinity ofMiami, Florida, between September 1962 and March 1963, violatedSection 8(b) (4) (i) and (ii) (B) of the Act by inducing employeesof various employers to strike, and by threatening these employers,in each instance with an object of forcing them to cease doing busi-ness with each other or with Dade.The Trial Examiner, on the basis of statements by Respondent'sbusiness agent, Apte, in May 1962, and other factors, found that Re-spondent was committed to a course of conduct to protect its workjurisdiction from any encroachment by Dade's CWA employees.Hefurther found that at those sites involved herein at which Respond-ent's stewards were present, stewards, acting as Respondent's agents,threatened the employers or induced their employees to strike withan object of forcing them to cease doing business with Dade.Healso found that at the same sites, as well as at others at which Re-spondent had no steward or other agent, Respondent variously en-gaged in strikes or refusals to work, or induced its members to engagein strikes or refusals to work, with the same "cease doing business"objective, by "acquiescing in, tolerating, failing to take effectivemeasures to prevent- and ratifying a code of conduct by its membersnot to work with people [Dade's CWA crew] regarded as nonunion."Based on these findings, the Trial Examiner concluded that Re-spondent violated Section 8(b) (4) (i) and (ii) (B) at all five sites.Respondent contends that it is not responsible for the actions of itsstewards or members at any of these sites because the stewards andmembers were acting as individuals and not on behalf of Respondent.It further contends that it has not ratified such conduct.Although we agree with certain of the Trial Examiner's ultimatefindings of violation of the Act, we do not, as a basis for our findings,adopt or rely upon his reasoning which imputes responsibility toRespondent on the theory that Respondent "acquiesced in, tolerated,failed to take effective measures to prevent, and ratified a code ofconduct by its members not to work with people regarded as non-union."The grounds on which we rest our findings, as related toeach jobsite, are set out below:1.The Village Green Crown Lanes jobDuring the summer of 1962, Village Green Crown Lanes contractedfor the construction of a number of bowling alleys and hired J. M.Coker, Inc., to install the internal communications.Coker subcon-tracted some of this work to Dade.Burns & Yaeger (herein calledBurns) was the electrical subcontractor for the same job, and itselectricians were members of Respondent. CLOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS433Statcavage (also called,Stack), Coker's representative, and Mac-Millan, Dade's employee, went out to the site on July 27, 1962.2Theywere eventually confronted by Respondent's steward, McLain, andLogan, the - Burns foreman.McLain, on learning that MacMillanwas a CWA member, advised Stack that MacMillan "just can't workout."At Stack's request 'to check the matter further, McLain wentto a telephone, apparently made a call, hung up, and returned.Stack asked McLain what the "scoop was," to which McLain replied,"You'll find out." Shortly afterward, McLain, Logan, and all theelectricians,members of Respondent, walked off the job.McLainadmitted at the hearing that his action in quitting work resultedfrom the fact that the IBEW crew employed by Burns had not beenassigned the sound installation work, which was to be done by Dade.McLain also admitted that he had met MacMillan at the aforemen-tioned Miami library project the previous spring and had walked offthat site when he learned that MacMillan was a CWA member per-forming work in Respondent's jurisdiction.On July 28, McLain continued to stay away from the VillageGreen project and instead went down to Respondent's hall.Therehe was told his continued absence from the job might result in hisreplacement.He thereupon decided to return to work.On his wayback to Village Green, he passed a restaurant where four or five ofthe electricians were eating.On learning that he was returning tothe project, they also decided to return.Because of the difficultycaused by this walkoff, Stack took away Dade's work and reassignedit to Burns. In early August, McLain again spoke to Stack and saidthat walking off a job rather than work with "nonunion" employees 3was a personal matter with him but that if he did, the other menwould follow suit.Burns performed part of the work originally assigned to Dade butclue to the resulting higher costs, Stack reassigned the job to Dadein September.Shortly before noon, on September 13, 1962, Stackand the Dade employees, MacMillan and Oliveira, came on the site.Stack told Burns' foreman, Logan, that. the Dade employees wereabout to work.After lunch, all of the electricians, members of Re-spondent, including steward McLain and Foreman Logan, walked offthe site and remained away for the balance of the day and all of thenext.Burns, the employer of the electricians, did not authorize theirabsence from work at this time or on July 27 and 28.2 As the eventswhich occurred in July and August of1962 tookplace prior to the 6-monthlimitationperiod set by Section 10(b) of theAct, we do nothereinafter make any findingsof unfair labor practices based on these events.We set them forth here, however,becauseof the backgroundlight theyshed upon the meaning and significance of the incidents whichoccurred at this site on September 13 and 14, 1962,well within the 10(b) period, and par-ticularlyupon the Union's part in,and responsibility for, those incidents.Local LodgeNo. 1424, International Association of Machinists,AFL-CIO, et al. v. N.L.R B. (BryanManufacturingCo ),362 U S. 411, 416.2McLain considered CWA membersto be "nonunion"employees.770-076-65-vol. 149-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear that McLain was Respondent's agent at the site, and weso find.4We reject Respondent's contention that McLain acted as anindividual.McLain's admonition to Stack in August that other elec-,tricians would join him in a walkoff to protest ,the presence of "non-union" employees at the site was a thinly disguised threat that he, asRespondent's agent, could act as an instrument of Respondent's powerto bring ,about a strike if the needarose.The prior events of Julydemonstrating the adherence of Respondent's members to McLain'sleadership made it clear that this threat was not an idle one.Thus,after McLain had objected to the presence of a CWA member at thesite and had himself walked off on July 27, the rest of the IBEWelectricians quickly followed suit.Seeing McLain return the nextday, they likewise returned without question.These facts also indi-cate in our opinion, contrary to other contentions of Respondent, thatat pertinent-times herein its members at this site acted in response tothe leadership of the union representative.5Although there is no direct evidence that McLain requested theemployees to strike on September 13, the sequence of events on thatday followed the same pattern as the incident of July 27.WhenDade's CWA employees came on the site, they were immediately con-fronted by Logan, who inquired if they were going to perform soundwork.Hearing an affirmative answer, he left the site with Respond-ent's other members, including McLain.When these circumstancesare considered against the background of McLain's threat to Stackin August, the incidents of July 27 and 28 and the prior history ofRespondent's opposition to the performance by Dade's CWA em-ployees of work in Respondent's claimed jurisdiction, we believe theinference is inescapable that Respondent, through its agent, McLain,caused the strike of its members at the Village Green site when Dadeshowed up to perform sound work on that job. These same factorsreflect that the object of the strike was to bring indirect pressure onCoker, through Burns and Village Green Crown Lanes, to force andrequire Coker to cease doing business with Dade.Accordingly, we*McLain possessed the title of job steward,was appointed as such by the Respondent,was required under its bylaws to report any encroachment upon its claimed jurisdiction,and, as admitted by Respondent's counsel at the hearing,was obliged under its constitu-tion and bylaws to enforce compliance with its work rules.All Respondent's stewards, asadmitted by BusinessAgents Apteand Albury at, the hearing,are required to straightenout all "problems"on the job on their own initiative.As more fully set forth in the Inter-mediate Report,the record indicatesthat McLainwas looked upon by management andemployees alike as Respondent's representative at that project.Local-nationalUnion of Operating Engineers,AFL-CIO (NicholsElectricCompany),138NLRB 540, 542-543, enforcement denied on other grounds, 326 F. 2d 21'8(C.A. 3) ;Mach Lumber Company,126 NLRB 297, 304..5In rejecting Respondent's contention that McLain was acting only as an individual,and not in his capacity as job steward,we deem it significant that he made no effort toadvise Respondent'smembers at the site that he was acting as an individual,nor is thereany showing that he gave them permission to stay or leave as each of them might haveseen fit...%-- LOCAL 349, INT'L,BROTHERHOOD ELECTRICAL WORKERS435conclude that, on, September 13 and 14, 1962, Respondent, throughits agent, McLain, violated Section 8(b) (4) (i) and (ii) (B) of theAct at the Village Green jobsite.62.The Miami Laundry jobDuring September, a building was being constructed or renovatedfor the Miami Laundry and 'Dry' Cleaning 'Co. Coker received asound contract from Miami Laundry, and Coker subcontracted thelabor for this work to Dade.-'R. L. O'Donovan was the electrical sub-contractor at the site and his employees were members of Respondent.In late September, Stack and MacMillan came on the site andspoke to Diaz, who was O'Donovan's foreman, and to Disney, Re-spondent's steward.After checking the union card of MacMillanand establishing that the latter was a CWA member, Disney advisedStack in the presence of Diaz that he, Disney, could not work withDade.He also told Stack at this time that Respondent had its ownpeople who did sound -work, and that if MacMillan came on the job,there would be a work stoppage. Later that day Stack reassignedDade's sound installation work to O'Donovan.We conclude that Disney Was- Respondent's agent.'Respondentdoes not deny his status of agent, but urges that in speaking to Stack,as recounted above, he was acting as an individual and not in his ap-pointed role of union steward.We reject this contention.WhileDisney's comment that he would not work with Dade may have re-flected his own purely personal feelings in the matter, his furtherstatement about a work stoppage went beyond any individual con-siderations.That statement was, in our opinion, a clear threat touse his authority as steward to lead a strike of Respondent's membersat the site, if Dade performed the sound work.Based on his othercomment that Respondent had members of its own who performedthis work, it is clear that Disney's purpose in making this threat wasto force Coker to cease doing business with Dade and reassign thesound work to a firm employing Respondent's members.Moreover,the threat succeeded in this objective.Accordingly, we conclude'that Respondent, by the threat of its agent, Disney, violated Section8 (b) (4) (ii) (B) of the Act."3.The Publix warehouse jobPublix Markets, Inc., was having a warehouse built in February1963.Publix assigned its sound and communication work to Coker,8 Local 3, International Brotherhood of ElectricalWorkers (New York Telephone Com-pany),140 NLRB 729,740, enfd. 325 F. 2d 561(CA. 2);LocalUnion 825, InternationalUnionof Operating Engineers(Carleton Brothers Company),131 NLRB452, 455.4 See footnote4, Supra.s Local28,International Stereotypers'and Electrotypers'Union ofNorth America,AFL-CIO(Capital Electrotype Company, Inc.),140NLRB480, 484. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich subcontracted certain installation work to Dade.Kammer &Wood, which employed members ofRespondent,was the electricalcontractor.Stack, Dade's MacMillan, and Oliveira went to the jobsite on Feb-ruary 4.Stamp, Respondent's shop steward for Kammer & Wood,approached them and asked to see the union cards of MacMillan andOliveira.After seeing that their cards had been issued by CWA,Stamp walked away and sought out Goldsmith, the Publix construc-tion superintendent.Stamp told Goldsmith that CWA men weredoing the sound work on the job, that he thought the sound workshould be done by IBEW members, and that he would not work withCWA men. In a later conversation on the same day in the presenceof Stack and Oliveira, Stamp repeated that if the CWA men cameon the job, he would have to leave. Stack, MacMillan, Stamp, andGoldsmith then went to find Newsom, the chief Publix official at thejobsite.Stamp told Newsom that Respondent had unemployed mem-bers who could and should do the work.He said his feelings werepersonal and that he could not work with anyone not referredthrough the hall.Goldsmith then observed, "If that man [goes] allthe other electricians will go, they will get sick, they will start drop-ping like flies and then leave."Newsom then turned to Stamp andasked him if Goldsmith was right, to which Stamp replied, "That'sright, as far as I know it probably is, but I don't know exactly whattaken away and given instead to Dick Williams Sound, Inc., whichthey will do."Thereafter, Dade's assignment at the Publix job wasemployed Respondent's members.We conclude that Stamp was an agent of Respondent at the site.9We further conclude, under all the circumstances, that his severalstatements that he would not work with CWA personnel were an un-disguised threat to lead a walkoff of Respondent's members from thesite.Goldsmith so understood them, and Stamp specifically con-firmed that understanding.For thesesame reasons,we reject Re-spondent's contention that Stamp spoke as an individual rather thanas a job steward.We also find, on the basis of the other commentsby Stamp in the presence of representatives of the various employersat the site, that the purpose of his threats was to force and requireCoker to cease doing business with Dade.Moreover, these threatssucceeded in that objective.Accordingly, we find that by the aforesaid conduct, Respondentthrough its agent, Stamp, violated Section 8(b) (4) (ii) (B) on Feb-ruary 4, 1963, by threatening and coercing the employers at the site,particularly Coker, with an object of forcing these employers to9 See footnote 4,supra. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS437cease doing business with Dade.10We likewise conclude that Re-spondent, by the refusal of its agent, Stamp, to perform services, hasalso thereby violated Section 8(b) (4) (i) (B) of the Act.4.The Pan American Hospital jobIn the early part of 1963 the Pan American Hospital was beingconstructed.The electrical subcontractor was Kammer & Wood, Inc.(herein called Kammer), which employed members of Respondent.Pan American gave the sound and communication work to Coker andCoker, in turn, reassigned certain installation work to Dade.Dade's MacMillan and Oliveira came to the site on February 6,1963.Taylor, a journeyman electrician and a member of Respond-ent, promptly confronted them and asked to see their union cards 11in the same manner as Respondent's members or stewards had doneat other project sites.Learning that MacMillan and Oliveira wereCWA men, Taylor sought out Harrison, the Kammer foreman, whowas also a member of Respondent.Harrison was speaking withCoker's Stack When Taylor found him. Taylor told Harrison, inStack's presence, that "they" were on the job, that "we" do not recog-nize their jurisdiction and that "we" had better check.Harrison leftStack and called the Respondent's hall.He returned and stated hewas unable to reach anyone.Harrison checked the card of eitherOliveira or MacMillan on this occasion.Everyone then went tolunch.After lunch, all of the electricians, including Harrison, left.They remained away from the job for the next 21/2 days.Harrison and two or three others went to Respondent's hall onFebruary 7 and told Business Agent Albury what had transpired theprevious day.Albury, according to Harrison, told them only to goback to work.There is no evidence, however, that they returned towork until the following Monday, February 11.MacMillan and Oliveira returned to this job on February 19, andagain Respondent's electrician members walked off.Thereafter, fora time, an arrangement was made among Stack, Brush, Kammer'swork superintendent (also a member of Respondent), and Sullivan,an electrical engineer, that MacMillan and Oliveira would work onlyevenings and the electricians would work during the day.However, on March 4, MacMillan and Oliveira came to work dur-ing the day and worked most of that week. All of Respondent'selectricianmembers, including Harrison, again walked off, working10Local 28,International Stereotypers'and Electrotypers'Union of North America, AFL-CIO (Capital Electrotype Company, Inc),supra; Cuyahoga,Lake, Geauga andAshtabulaCounties Carpenters District Council, etc.,(The Berti Company),143 NLRB 872.11We correct the Trial Examiner's finding that Taylor only checked cards of Dade'sCWA employees at this site.The record reflects that Taylor also checked the CWA cardsof RCA employees doing work on this project. 438DECISIONS OF NATIONAL LABOR, RELATIONS BOARDonly 10 hours during the entire week-7 hours on Marcli 4 and 3hours on March 5. They remained away from the job all day, onMarch 6, 7,. and 8, 1963, even though work -remained to be done byKammer at the site.Kammer did not authorize Respondent's mem-bers to be away from the site any of those days.Charges having been filed by Dade, a Section- 10 (1) injunctionhearing was held in the U.S. District Court on March 7, and an in-junction was issued on March 8.On March 11, a new crew of elec-tricians was sent by Respondent and,commenced work on the,job.Members of the; previous crew were sent by Kammer to another job.While the record does not disclose that any steward or other agentof Respondent actually led or participated in the various stoppagesby its members at the Pan American job in February and March1963, we conclude, nonetheless, that Respondent induced and encour-aged its members to take such action.It is well established that inducement may take many forms,12 andit- is not limited to such obvious acts as direct orders, threats, orpromises of benefit by union officials to the rank and file.An appealby a union to its members to protect its work jurisdiction is also aform of inducement.13Although there is no evidence that Respond-ent made a direct appeal in this regard to its members at this site,the often-voiced opposition of its agents to, and the example of itsstewards and members striking in protest of, Dade's performance ofsound work at other, sites had the same effect.14Thus, as recountedabove, on some four or five occasions at various construction jobsprior to the first incident at the Pan American site, Respondent'sstewards or its business agent made it clear that they strenuously ob-jected to Dade's CWA employees performing work in Respondent'sclaimed jurisdiction and that work stoppages by Respondent wouldresult if such work were not taken away from Dade and its CWApersonnel.On at least three prior occasions during this same period,stoppages in fact resulted over this same dispute.From the fre-quency of these incidents, we think it manifest that all of Respond-ent'smembers were well aware of their union's feelings as to Dade'sCWA crew and the interest in protecting Respondent's work juris-diction which underlay such feelings 15The, incidents at the PanAmerican site further bear out this conclusion.Thus, Taylor, arank-and-file member, promptly confronted Dade's MacMillan -and-12International Brotherhood of ElectricalWorkers, Local501, et al. v.N.L R.B. (SamuelLanger),341 U.S. 694, 701-702.13 SeeLocal598,Plumbersand Steamfitters (Kennewick)et al.(McDonald-Scott &Asso-=ciates),131 NLRB787; Local3, International Brotherhood of ElectricalWorkers (West-ern ElectricCompany, Incorporated),141 NLRB 888, 893.14Local 28,International Stereotypers'and Electrotypers'Union of NorthAmerica(Capitol ElectrotypeCompany, Inc.),supra; Local 756, International Brotherhood ofElectricalWorkers etal. (The MartinCompany),131 NLRB 1010, 1017.15Id LOCAL 349,'INT'L BROTHERHOOD ELECTRICAL WORKERS439Oliveira when they-first came to the Pali American site in Februaryand asked to see their union cards.' Learning that they were 'CWAmembers, he quickly informed Harrison of their' presence and ad-visedHarrison of his own understanding that Respondent did notrecognize CWA's jurisdiction. - Harrison checked the card of Mac-Millan or Oliveira and tried to call Respondent's hall., Even thoughhe was unable to reach anyone there and even though it appears thatno other member present did so he and all the other members walkedoff the site shortly thereafter:On at least two -subsequent occasionsat this site Respondent's members, confronted by Dade's CWA per-sonnel coming'onto the site, repeated this performance:"When askedto explain their actions at the hearing, Taylor and Harrison testifiedthat they had sought to protect Respondent's work jurisdiction,viz,they would not work alongside CWA employees who were doingwork in Respondent's claimed jurisdiction, particularly at a timewhen Respondent's members were out of work.1eOn the basis'of allthe foregoing, particularly when considered against the backgroundof Respondent agents' conduct in 'connection with the related workstoppages over this same dispute between Respondent and Dade, weconclude that Respondent is also responsible for the strike. at the PanAmerican site.We conclude, therefore, in the circumstances of this case, that Re-spondent was responsible for the work stoppages at this site 17 andthat an objective of such stoppages was to force and require Coker tocease doing business with Dade."'Accordingly, we find that Re-spondent thereby violated Section 8(b) (4) (i) and (ii) (B) of theAct.5.The Lincoln National Life jobThe Lincoln National Life project involved the construction of anoffice building.Lincoln awarded the sound and communication workto ElectronicWholesalers, Inc., which in turn contracted certain ofthe sound installation work to Dade.The electrical subcontractorwas Kammer & Wood who assigned an electrician named Laschowerand occasionally a helper to perform its work at the site.11Harrison further testified that Naiman,another rank-and-filemember at the PanAmerican site, gave the same reason when he walked off on one occasion.17Members Fanning and Jenkins dissent from this finding.They cannot agree that Re-spondent must be held accountable for the conduct of its members solely on the ground thatthe evidence establishes that authorized agents of Respondent induced work stoppages atother locations.The inference that Respondent,in fact, caused a work stoppage at thePan American Hospital job is equally warranted with respect to the incident at LincolnNational Life, which involved the same dispute between Respondent and Dade.There,however, the Board majority finds that Respondent is not responsible for the threats ofone of its members even though these threats are against the background of other threatsof Respondent's agents atotherlocations.'B SeeLocal598,Plumbers and Steamftters(Kennewick)etal(McDonald-Scott &Associates),supra; Local 3, International Brotherhood of Electrical Workers (WesternElectric Company, Incorporated),supra. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleged that Respondent by its officers and agents,including Laschower, informing various employers at the Lincolnproject that Respondent would not work with Dade at that site,threatened, coerced, and restrained these employers with an object offorcing them to cease doing business with Dade.On January 17 and again on January 21, 1963, Laschower, whenconfronted by the Dade CWA personnel coming on the site, threat-ened officials of other employers that he would leave the site, statingthat he could not work with the Dade employees because he con-sidered them to be nonunion."' Laschower's statements resulted in theremoval of the Dade employees from the site on both occasions.The Trial Examiner concluded that Laschower was a steward andthat Respondent, by the foregoing threats of Laschower, violatedSection 8(b) (4) (B) of the Act.Respondent excepted to these find-ings, and we find merit in these exceptions.Contrary to the Trial Examiner, we do not believe that the evi-dence supports the conclusion that Laschower was a steward.Las-chower testified that he had never been appointed to that position andhis testimony was not rebutted nor was it discredited by the TrialExaminer.While it appears that Respondent's constitution and by-laws provided for automatic appointment of the senior journeymanat the site as steward, in the event the Union made no formal ap-pointment of one, Apte gave unrebutted testimony that the automaticappointment system had not been followed for a number of years.We find, therefore, that Laschower was not a steward and that Re-spondent is not responsible on such basis for his several threats towalk off the site.Accordingly, we shall dismiss that part of thecomplaint which alleges that Respondent violated Section 8(b) (4)(B) of the Act at the Lincoln National Life project.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that Re-spondent, Local 349, International Brotherhood of Electrical Work-ers,AFL-CIO, its officers, agents, representatives, successors, and as-signs, shall :1.Cease and desist from :(a)Engaging in or inducing or encouraging any individual em-ployed by Burns & Yaeger, Kammer & Wood, Inc., R. L. O'Donovan,'Olt does not appear that Laschower ever carried out any of his threats to leave theLincoln site.His only recollection of any absence from this job was when he was sentby Kammer to another project for about a day shortly after the incident of January 17.The testimony of other witnesses did not contradict Laschower's recollection on this point. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS441or by any other employer, to engage in a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or com-modities, or to perform any services, where an object thereof is to forceor require J. M. Coker, Inc., or any other person engaged in com-merce or in an industry affecting commerce, to cease doing businesswith Dade Sound and Controls.(b)Threatening, restraining, or coercing Burns & Yaeger, Kam-mer & Wood, R. L. O'Donovan, Richard S. Flink, Inc., J. M. Coker,Inc.,Village Green Crown Lanes, Inc., Miami Laundry and DryCleaning Co., Publix Super Markets, Inc., Carl Kovens ConstructionCorporation, Pan American Hospital, Fryd Construction Corpora-tion, or any other person engaged in commerce or in an industryaffecting commerce, where an object thereof is to force or requireJ.M. Coker, Inc., any of the aforesaid employers, or any other per-son, to cease doing business with Dade Sound and Controls.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in Respondent's business offices and meeting halls inMiami, Florida, copies of the attached notice marked "Appendix."Copies of said notice, to be furnished by the Regional Director forRegion 12, shall, after being signed by Respondent's authorized rep-resentative, be posted by Respondent immediately upon receipt there-of, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to its membersare customarily posted.Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(b)Sign and mail sufficient copies of said notice to the aforesaidRegional Director for forwarding to each of the employers namedabove for their information, and, if any or all of them are willing,for posting by each of the said employers, at all locations where no-tices to their respective employees are customarily posted.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken tocomply herewith.20IT IS HEREBY FURTHER ORDERED that the complaint be, and is herebyis,dismissed insofar as it alleges that Respondent violated Section8(b) (4) (i) and (ii) (B) of the Act by the activities of its membersat the Lincoln National Life Insurance project.20 In the event that thisOrder is enforced by a decreeof a UnitedStates Court ofAppeals, thereshallbe substitutedfor the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order " 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF LOCAL 349-, INTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in or induce or encourage any individualsemployed by Burns & Yaeger, Kammer & Wood, Inc., R. L.O'Donovan, or any other person engaged in commerce or in anindustry affecting commerce, to engage in a strike or a refusal towork in the course of his employment, to use, manufacture, proc-ess, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, andWE WILL NOT threaten, restrain, or coerce J. M. Coker, Inc.,Burns & Yaeger, Kammer & Wood, Inc., Richard S. Flink, Inc.,VillageGreen Crown Lanes, Inc., R. L. O'Donovan, MiamiLaundry and Dry Cleaning Co., Publix Super Markets, Inc.,Carl Kovens Construction Corporation, Pan American Hospital,Fryd Construction Corporation, or any other person engaged incommerce or in any industry affecting commerce,WHERE, in either of the foregoing instances, an object is toforce or require any of the aforesaid employers or persons or anyother person engaged in commerce or in an industry affectingcommerce to cease doing business with Dade Sound and Controls.LOCAL 349, INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS,' AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees, may communicate directly with the Board's RegionalOffice, Ross Building, 112 East Cass Street, Tampa, Florida, Tele-phone No.,223-4623, if they have any question concerning this noticeor compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEOn February 7, 1963, ,DadeSound and Controls,herein called Dade, filed acharge alleging violations of Section 8(b) (4) (i)and (ii) (B) againstLocal 349,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO, hereincalled the Un-ion.On March 15, * 1963, and at various succeeding dates the General Counselissued a complaint and a series of amendments to the complaint alleging violationsof Section8(b) (4) (i)and (ii) (B) of the Act. Respondent has denied the com-mission of the unfairlaborpractices alleged. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS443The case was heard before Trial Examiner RameyDonovan onApril 29 and 30and May 1, 1963,inMiami; Florida.The General Counsel and theRespondentwere represented by counsel and participated fully in the hearing.Briefswerereceived on June 13, 1963.FINDINGS AND CONCLUSIONARY FINDINGS1.THE BUSINESS OF THE COMPANIES INVOLVEDDade is a small firm that installs sound and speaker equipment that is used inintrabuilding communication, for instance, a nurses' call system in a hospital.Asfar as appears, the officers and employees of Dade are limited to two men, Oliveiraand MacMillan.Both of these individuals are technically skilled in their type ofwork.They are members of the Communications Workers of America, AFL-CIO,herein called CWA.The complaint refers to five construction jobs at which the alleged unfair laborpractices occurred.All these jobs are in the general Miami area.There is theVillageGreen Crown Lanes job (Village) which involves the construction ofbowling alleys.Richard S. Flink, Inc., was the general contractor for the con-struction of the bowling alleys. The electrical subcontractor was Burns & Yeager.Village contracted certain sound and communication work to J. M. Coker, Inc.,and Coker awarded the installation work on its contract to Dade.The MiamiLaundry and Dry Cleaning Co. job involves the renovation and construction of alaundry building.M. R. Harrison Construction Co. was the general contrac-tor.The -electrical subcontractor was R. L. O'Donovan.Miami Laundry gavethe sound and communication work to Coker and the latter gave the installationwork on its ,contract to Dade.The Lincoln National Life building project entailedthe construction of an office building.Arkin Construction Co., Inc., was thegeneral contractor.The electrical subcontractor was Kammer & Wood, Inc. Lin-coln National awarded the sound and communication work to Electronic Whole-salers, Inc.,which in turn awarded certain installation work in its contract toDade.The fourth job was the construction of a warehouse for Publix Markets,Inc.Carl Kovens Construction Corporation is the general contractor on the Publixjob.Kammer & Wood is the electrical contractor on the job and the sound andcommunication work was given to Coker by -Publix.Coker in turn gave certaininstallation work on its contract to Dade.The last of the projects that concern usis the construction of a hospital building for Pan American Hospital. Fryd Con-struction Corporation was the general contractor. The electrical subcontractor wasKammer & Wood. Pan American gave the sound and communication work toCoker which in turn gave the installation work on the sound and communicationequipment to Dade.-The General Counsel in his brief bases jurisdiction upon a total of the inflow ofthe secondary employers at the five aforementioned construction projects.'Thetotal inflow, as found in the record, is: Dade-$1,600; O'Donovan-$10,310;Kammer & Wood-$14,935; Electronic Wholesalers-$1,512; Coker-$24,527, fora total of $52,884.TheMadisoncase, cited by the General Counsel, supports theproposition that the operations of secondary employers on separate projects warrantthe assertion of jurisdiction when the combined total of all such operations exceeds$50,000.2-There are over 25 contractors and subcontractors named in the complaint. Inaddition to his basic jurisdictional position aforedescribed, the General Counseladduced evidence from some of these employers that in some instances offeredadditional grounds for asserting jurisdiction.On the Village bowling alley job,according to General Contractor Flink, the pinsetters were secured from BrunswickinMichigan and were 60 in number, costing "half a million dollars a piece." 31 The Respondent contests jurisdiction.2Madison Building & Construction Trades Councilet al(Wallace-Hildebrandt & JohnKiefer, d/b/a H & K Lathing Co.),134 NLRB 517. The true antecedent ofMadisonappears to beCommission House Drivers, -etc. (EuclidFoods,Incorporated, d/b/a Bondi'sMotherHubbard Market),118 NLRB 130, although not cited in theMadisoncaseSeeInternational Brotherhood of Teamsters, etc. (McAllister Transfer, Inc.),110 NLRB1769.Cf.Truck Drivers Local Union No.649,international Brotherhood of Teamsters,etc. (Jamestown Builders Exchange,Inc.),93 NLRB 386.3 The transcript of testimony so reads.Since $30 million appears to be a very highfigure for pinsetters It is possible that there was an error in transcription.However, evenif the figure is reduced to $50,000 per pinsetter, the total for 60 would be $3 million. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDSheffield Steel Products secured steel plates, joists, and beams in an amount of$200,000 from outside the State for the Publix job.Fuel Oil Equipment Companyfurnished $9,936 worth of materials from outside the State to the Pan Americanjob.McDonald Air Conditioning furnished equipment and materials totaling ap-proximately $47,829 from outside the State to the Lincoln National job.VirginiaSteelDivision of Bethlehem Steel Corporation furnished steel products from outsidethe State totaling $4,756 to the Lincoln National job and $3,525 to the MiamiLaundry job.On all the evidence and on the authority of the cases cited, it is found that thecombined indirect inflow of the four secondary employers (O'Donovan, Kammer,Electronic, and Coker) exceeds $50,000 and thus meets the Board's jurisdictionalstandard.4If.THE LABOR ORGANIZATIONS INVOLVEDThe Respondentand CWA arelabor organizations within the meaning of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe General Counsel introduced into evidence a prior Board Decision and Orderagainst Respondent, dated September 5, 1962, and a decree by the Court of Ap-peals,Fifth Circuit, enforcing such order, dated October 17, 1962.5This Decisionand Order and decree were entered into pursuant to a settlement agreement withtheRespondent.The Trial Examiner has been requested to take administrativenotice of this prior proceeding. It is pointed out by the General Counsel that inthe prior case "Respondent solemnly undertook to cease and desist from secondaryconduct for the purpose of destroying Dade Sound in the future. The recordevidence in this proceeding [the instantcase]shows that this solemn undertakingby Respondent has not been fulfilled." In view of the terms and scope of theoutstanding court decree enforcing the Board's order, and the proximity of time,the question arises why the General Counsel did not proceed against Respondent incontempt if the evidence presented in the instant case shows, as the General Coun-sel contends, that Respondent had not ceasd its illegal "secondary conduct for thepurpose of destroying Dade Sound ..."The General Counsel, in effect, is sayingthat Respondent by the conduct described in the instant complaint is violating theorder of the Board and the decree of the court but that the matter is being dealtwith by issuing the instant complaint and hopefully securing another Board orderand court decree. I have some trouble in following this approach. If the allega-tions of the instant complaint are sustained by the record, it is difficult to under-stand why the prior Board order and court decree are not being violated and theGeneral Counsel has, indeed, stated that this is the fact.6At some point, thetime-consuming processesof the Board should be brought to a head and if viola-tion of a Board Order and court decree is not the appropriate circumstance then weare simply engaged inan endlessand futile series ofissuing complaints,conduct-ing hearings,and issuingreports, decisions, orders, andsecuringdecrees.The General Counselstatesthat "the Board's prior Decision and Order againstthisRespondent must be evaluated by this Trial Examiner as the agent of anadministrative agency experienced in labor relations problems."Other than theevaluation previously expressed I find little to evaluate.The Decision and Orderwere made pursuant to a settlementagreement.Additionally, the Decision con-4 The business of Dade when added to the total would increase the amount.5 The order directs Respondent to cease and desist from :In any manner or by any means engaging In, or inducing or encouraging any individual employed by M. R. Harrison Construction Corporation, Miller Electric Co.,J.M. Coker [-Harrison and Coker are also involved in the instant case as contractors]or byany other person engaged in commerce . . . to engage in a strike or a re-fusal . . . to use, manufacture, process, transport, or otherwise handle or work onany goods, materials, or commodities, or to perform any services, or in any manneror by any means threatening, coercing or restraining [Harrison, Miller, Coker] orany other person engaged in commerce . . . where in either case an object is toforce or require [Harrison, Miller, Coker] or any other person engaged in com-merce . . . to cease using, selling, handling, transporting, or otherwise dealing inthe products of, or to cease doing business with, Dade Sound and Controlse By the same token, if there has been no violation of the decree, the basis for theissuance of the complaint presents itself. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS445tains no findings of fact other than on jurisdiction and on the fact that the Respond-ent is alabor organization.The Decision then concludes with an order, pre-viously described.More helpful background is furnished by witness Finn, director of Local 3107,CWA. He testified that his union had signed a contract with Dade in December1961 and that MacMillan and Oliveira of Dade were dues-paying members ofCWA. Sometime in 1962, MacMillan had informed Finn that he was havingtroublewith Respondent about MacMillan working on a job. At a later date,apparently in 1962 also, a conversation took place between Finn and Apte, abusiness agent for Local 349, IBEW.? Apte asked Finn what he was "going todo with the sound men, was I [Finn] going to pull them off the job." 8 Finnreplied that he would not pull the CWA men off the job and that they had theright to work on the job.Apte then said that if Finn did not remove the CWAmen, "his [Apte's] men would be walking" (walking off the job and not work-ing).Finn adhered to his position.Apte accused CWA of raiding IBEW andFinn denied that.On direct examination by Respondent's counsel, Apte was asked in general andwithout reference to any dealings with Finn, "Does the union or has the union[Local 349, IBEW] ever taken any position about the men working or not work-ing with MacMillan.A. No, Sir."Following this examination, Apte was askedwhether any position had been taken about the men working or not working withDade Sound.He again replied, no.Upon further questioning, the witness ad-mitted that when Dade was working on the Miami laundry job he spoke to Mathes,president of Local 3107, CWA. Apte, when asked whether Mathes had not re-ferred him to Finn, said that Mathes did refer him to another man whose name hecould not recall.Apte said that he spoke to this other man.Q. And didn't you tell him the work that was being done by Don MacMil-lan was under IBEW jurisdiction?A. I am very sorry, but I don't recall that conversation at all.The witness said that the reason he spoke to Mathes and the other man was because"there was some problems on the job, at that time, and the [IBEW] men weretrying to walk off the job ..." and Apte had never heard of Dade Sound butMathes of CWA had been mentioned and that Apte's call "had to do with the[IBEW] men wanting to leave ...."Apte said that after speaking to Mathes hetold the men to return to work and they did.He was then asked:Q.Was this before or after the charge was filed, that they should go backto work?A. That was right at that time.9The evidence persuades me that around May 1962, Apte spoke to Finn as des-cribed by the latter in his testimony.As an agent of the Union, Apte expressedstrong opposition to CWA men, Dade Sound, performing sound and communica-tion work on a construction job, and accused the CWA of encroaching upon andraidingwork claimed by Local 349, IBEW, to be within its jurisdiction.Apteinformed Finn that if the CWA men were not removed the Local 349 men wouldnot work.On this particular job in that period and subsequent to Apte's state-ments to Finn aforedescribed, the Local 349 men continued to work.Accordingto Apte, 349 men continued to work because he told them to do so and apparentlythis is the fact.Implicit in this aspect,isa manifestation of Local 349's controlover its members.The members worked when so advised or directed by thebusiness agent and, presumably, the opposite is true, they will not work if sodirected.As to why Apte advised the members to work on that occasion, there issome indication that the filing of the prior charge "at that time" may have been a7Apte had spoken to Mathes, president of Local 3107, before speaking to Finn.8In the context of the record in this case where Dade was generally referred to bywitnesses as Dade Sound and where workers, such as MacMillan, Oliveira, and men in theIBEW who were skilled in sound and communication work, were referred to as "sound"men, I find that Apte in his conversation with Finn was referring to MacMillan orOliveira or both when he spoke to him about the "sound men."0 The charge in the prior case, previously referred to, was filed in May 1962.Finn, inthe instant case, testified, on May 1, 1963, that the conversation with Apte, aforedescribed,occurred about a year ago.Apte testified, on the same date, May 1, 1963, that his con-versation with Mathes and another man, to whom Mathes referred him on the matter ofDade Sound, took place about a year ago. One of the reasons Apte gave for not recallinga conversation with Finn was, "Well, that's been approximately one year ago, hasn't it." 446DECISIONSOF NATIONAL LABORRELATIONS BOARDfactor.But whatever the motivation for not implementing, at that time, the state-ment previously made by Apte to Finn, Apte never repudiated, to Finn, Apte'spositionregarding the Dade CWA men nor his warning about the Local 349 mennot working.10B. The Village Green Crown Lanes jobVillage gave Coker a contract to install a paging system and an intercommuni-cation system on its bowling alley construction job.Coker contracted with Dadefor the latter to perform some of the installation work on the aforementionedsystems.Bums & Yaeger was the electrical subcontractor on the job." Burnsemployed Local 349, IBEW, electricians and Burns and Yaeger, personally and asindividuals, were members of the same union.Statcavage, a representative and employee of Coker, testified that he went to theVillage jobsite on July 27, 1962, with MacMillan of Dade for the purpose ofmaking certain work estimates regarding the Coker and Dade work.12This wasthe first time that Statcavage came on the job with someone from Dade. Statca-vage was acquainted with Logan, who was the electrical foreman on that job forBurns.13In a conversation between Statcavage and Logan on this occasion, Stat-cavage introduced MacMillan to Logan. The latter asked if MacMillan was theman who was going to do the installation work. Statcavage said, yes. Loganasked if MacMillan was a 349 man and MacMillan replied, no, but he was a CWA-cardholder.Logan said that there might be "some difficulty" and "I don't know10 Evidence of disposition and motivation still exists and merits consideration in thefollowing circumstances: A says to B, I am going to beat you unless you do so-and-so.B does notdo so-and-so.A does nothing at the time although he sees B on several sub-sequent occasions.Perhaps A did not mean what he had said or perhaps there were toomany people around when he saw B or perhaps the local authorities were conducting aninvestigation of various other alleged breaches of the peace during the period in question.Some months later, B Is found in a battered condition.No witness saw the battery.A's guilt or innocence would be properly considered in the light of his prior statement,together with all other evidence in the case.n Fhnk was the general contractor.12Events in July1962,like those in May 1962, are considered as background since theyoccurred more than 6 months prior to the filing of the charge.is Logan was a member of 349. He was appointed as foreman by Burns on the Villagejob.Logan, like the other journeymen members of 349, worked for various employers aswork was available.On one job the 349 man might simply work as a journeyman elec-trician; onthe next job he might be the foreman; on some jobs where the journeymanwas workinghe might also be the union steward. The journeyman, whether designatedas foremanor not, performed journeyman's work and as foreman was a working foreman.The foreman is hourly paid and his rate, like that of the journeyman, is fixed con-tractually in the union agreement as the result of negotiation carried on by the Union onbehalf of all its members.The foreman's hourly rate is higher than that of a journey-man, perhaps about 25 cents an hour higher in most instances.When acting as foremanthe electrician sees to it that the other electricians perform their work; he signs forelectrical supplies and equipment delivered to the electrical segment of the constructionwork ; he reads and consults blueprints in order that the work may be done accordingly,he possessesdisciplinary power over the electricians working under him and he generallyis responsiblefor the satisfactoryperformanceof the work that the electrical contractorhas undertaken to perform.These working foremen have a dual loyalty, part to theimmediate employer for whom they are working on a particular job, and part to theirunion.As far as the foreman and the other members of the Union are concerned, theUnion is the source of their jobs.They may work for an employer for a few days, weeks,or longer, either as a foreman or as a journeyman. They obtain their jobs through theUnion.When one job is completed, it is the Union that refers them to another job. TheUnion is notonly the source of jobs but it negotiates the wages for the foreman and theothers.As the record in this case shows, the foreman acts like any other union memberon mattersof union work jurisdiction and in such circumstanceshis responsesas a unionmember and his conduct as a union member outweigh any obligation to the employer. Onnone of the jobs did the foreman (or any of the electricians for that matter) have anydispute with his own employer, the electrical contractor.However, the foreman walkedoff the job as readily as any other members of the Unionand in no instance did he remon-strate with the strikers or seek to keep them working for their employer, who was alsoemploying him as a foreman. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS447if this is going to work out."Logan then went over to McLain,14 the Local 349job steward, who was working nearby. Logan and McLain came back to Statca-vage and Macmillan.When McLain was apprised that MacMillan was the manStatcavagehad selected to perform the Coker work, McLain said, "he[MacMillan] just can't work out." Statcavage asked if anything could be doneabout checking the matter further.McLain walked away and went to the tele-phone which was in sight but out of earshot.When, after a time, StatcavageobservedMcLain hang up the telephone, he asked him what the "scoop" was orwhat the story was.McLain replied, "You'll find out" and walked away. Statca-vage and MacMillan went about their work of checking locations of outlet boxesand conduits and estimating regarding the installation of the sound equipment,which of course necessitated a consideration of the location of other electricalconnections.In the course of doing this work, Statcavage and MacMillan weretalking with Adams, the job superintendent, about the location of a closed circuittelevision camera.15Logan came up and said the electricians were walking offthe job, "we have to leave" and he turned around and left; or, Logan said, theelectricianswere leaving the job and that he had to go also and he walkedaway.16Burns, of Burns & Yaeger, testified that he had 10 electricians workingon July 27, 1962, and that they were supposed to work a full day. Of the 10,however, all worked only 5 hours, with the exception of an individual namedReeves who worked 51/2 hours.Statcavage testified that as a representative of Coker he subsequently awardedthe installation work to Burns & Yaeger (instead of Dade) as a result of theaforementioned difficulty.In the first part of August 1962, Statcavage testifiedthat he asked McLain why he would not work with the Dade people.McLain saidthat whatever he did, if he felt like walking off a job, it was personal and "if Ifeel like walking off the job I'll walk off the job and the other men will just followsuit."After Statcavage had given the work to Burns, that firm performed a portion ofthe work.Later, because costs were moving higher than anticipated, Statcavageagain awarded the work to Dade 17On September 13, 1962, Statcavage, MacMil-lan, and Oliveira came to the job shortly before noon.Logan came up to Statca-vage and asked if "they," MacMillan and Oliveira, were coming on the job. Stat-cavage said they were.Logan said, "Well, I will have to leave because I have twostrikes against me now and I can't afford anything like this."A few minutes laterat noon, Statcavage, MacMillan, and Oliveira ate lunch on the jobsite.No electri-cians worked the balance of the day or the next day which was Friday, September14.18Logan was not called as a witness at the hearing.Albury, one of Local 349'sbusiness agents,'° testified that he considered "sound" installation (the type of workperformed by the Dade people)20 part of 349's jurisdiction.The witness statedthat he was familiar with a 349 bylaw which provides that one of the duties of14Thus spelled in the transcript of hearing.Since both the General Counsel and Re-spondent's counsel in their briefs spell the name as "McClain," the latter may be the cor-rect spelling but in the absence of a correction the transcript spellink will be followed.15 Statcavage described Adams as job superintendent.MacMillan referred to him assuperintendent of construction.The record does not show by whom Adams was employed.The three possibilities, in view of his title, appear- to be that he worked for Village orFunk or possibly Burns. I believe it more likely that Adams was employed by eitherFlink, the general contractor, or by Village, the owner of the project.10 Both Statcavage and MacMillan testified regarding the Village job incidents and theirtestimony is substantially mutually corroborative.17 Statcavage himself provided personal general supervision of the work when per-formed either by the Burns people or the Dade people.1B Burns was asked regarding September 13, 1962, "Were you supposed to have em-ployees on the job on that day? A. Yes, sir, I will say this, that there was work therefor them "He also said that "there would have been work there for them" on Septem-ber 14 but no one worked.Burns' records indicated that Logan had been on the job onSeptember 13 but the hearing record does not show how many hours Logan worked.Statcavage testified that the electricians left the job after lunch on September 13.Hesaidthat he did not see Logan actually leave "but I know they weren't there the rest ofthe day."MacMillan testified that after lunch on the 13th he saw no electricians workingon the job nor did he see any on the 14th.19 Callahan is the bead business agent or business manager.Apte and Albury are alsobusiness agents or assistant business agents.'Local 349 has some members who are also qualified'to perform this type of work. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDa steward was to report any encroachment upon the jurisdiction of the Local.Al-bury stated that he had had one telephone conversation with Steward McLainregarding the bowling alley job (Village).The steward called him one morn-ing, shortly after 8 o'clock, sometime around the end of the year.Albury knew,thatMcLain was the job steward and that he was working for Burns. WhenMcLain telephoned he simply said, according to Albury, that there were somenon-union men working and he wanted another job.Albury states that he toldMcLain that the "best thing" was for him to go out on the job and that, if hedid not, he, Albury, would have to replace him.Because McLain did not come tothe Local's office, Albury testified that he concluded that McLain went back towork.Albury also said that he was unaware of any work stoppage since McLaintold him of none and the contractor did not report one. Other than as statedabove, Albury asserts that he had no information about the job and he did not askMcLain who the nonunion men were or what type of work they were doing.Withrespect to a question whether he was familiar with a 349 bylaw that provides that"in the case of any trouble on the job its shop steward shall immediately notify thebusinessmanager," Albury stated that, because a man wants to quit a job orbecause there is a Work stoppage, this was not trouble, "not as far as I amconcerned."He also stated that 349 had no rule or policy with reference toworking with nonunion people or with CWA or Dade.McLain testified that when he was employed on the Village job in the periodJuly-September 1962, his employer, Burns & Yeager, had initially indicated thatthey had the "sound" as well as the other electrical work.At McLain's sugges-tion,Burns, who apparently had a "sound" man elsewhere in their employ, ar-ranged to send that man to the Village job.McLain himself then, "I asked oneof the others [another employer] to send me one [a "sound" man] and [so that]when the sound work came up [when the electrical and other work had reached apoint at Village where it was appropriate to begin making the installing of thesound equipment] I'd have several sound men to do the job ...."The taking ofthe foregoing steps by McLain is reasonably attributed to the fact that as stewardhe was an important man on the electrical phase 'of the job and he took the stepscalculated to protect the Union's jurisdiction over all work that it claimed.21As steward, McLain was the representative of 349 on the job and his testimony,above, that he did thus and so in order that "I'd have several sound men to dothe job" is to be understood as descriptive of his representative function.Thewitness also testified that as steward he kept the payroll time of the electricians onthe job.This, of course, is a key factor in the pay of the men working on thejob, including right to overtime pay and so forth.22Although McLain was not precise as to dates, he recalled the incident which,from evidence previously described herein, occurred on July 27, 1962, at the Vil-lage job.He recalled that Logan had come over to him and had brought himback to where MacMillan and the others were; he also said that when MacMillanasked about his attitude toward MacMillan working, he told him, "You will findout" and he left the job shortly after that.McLain admitted that he knew who MacMillan was when he saw him on July 27.This was because McLain, as well as other 349 men, had, according to McLain,walked off a prior job where they were working for Miller Electric.This priorwalkout was due to MacMillan's presence on that job.McLain said that therewas some kind of a court proceeding in that matter and that he went back to workabout a week later when the trouble had been "ironed out." 23On that job, McLainat no time worked while MacMillan was on the job.After leaving the Village job on July 27, McLain states that he called the hallfor the first time on the following morning.He spoke to Albury whom he knewpersonally and whom he described as a good friend of his.The witness states thatthe only information he gave Albury was that there were some nonunion men onthe job and that he wanted another job.Albury asked him to go back to the21McLain had never worked for Burns & Yaeger before and his assumption of responsi-bility on the matter of sound personnel cannot be attributed to any personal relationshipwith the contractor.22McLain said that Logan, the foreman, also kept the time "but I keep the time pri-marily."According to the' witness, it is through his time records that "the hall" (theunion officials, the union office) can "find out when a man was present or not present [onthe job]."23Miller Electric is one of the employers referred to in the complaint in the prior caseand in the Board's Decision and Order.There were legal proceedings in that case andt assume, from the circumstances, that the "ironing out" referred to these. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS449job.As he was driving to the job after talking to Albury, McLain states that hepassed a restaurant.There were four or five of the Burns 349 electricans there.Albury could not recall whether Logan was in the group. The men askedMcLain where he was going or what he was doing. He said that he was goingback to work and later on, on that day, these other 349 men returned to work.24In the period after the return to work at Village in July 1962, McLain admittedthat he might have said something to Statcavage but he could not recall whatitwas.When asked specifically, he said that he did not recall telling himthat if he, McLain, left the job the other men would also leave. He said hehad told Burns that if "these people" (MacMillan and Oliveira) worked on the jobhe would leave as he had done "the other day" (July 27) "and the other [349]men, I don't know for sure ... .McLain recalled that there was another occasion when he again walked off theVillage job because of MacMillan's return to work.The witness on direct examin-ation referred to a second call he made to Albury, asking for anotherassignmentand Albury said, "Well, I will have to replace you."On cross-examination McLainthought that there was only one occasion when he spoke to Albury.The latteralso had testified to only one such call and his testimony on this aspect is credited.Again, on cross-examination, McLain stated that when he left the job the secondtime he could not recall whether anybody instructed him to go back or not.A careful consideration of the witnesses and their testimony persuades me thatthe description of events by Statcavage and MacMillan, heretofore set forth, isaccurate and credible and I so find.Further conclusions are set forth in a latersection of this report under that heading.C. The Miami Laundry jobAs we have seen, O'Donovan was the electrical subcontractor on the laundry jobandCoker had received the sound contract directly from Miami Laundry.Coker, in turn, subcontracted the labor on its contract to Dade. In the lastpart of September 1962, Statcavage, of Coker, came to the jobsite with MacMil-lan.2iStatcavage spoke to Diaz, a 349 member, who was working on the job asO'Donovan's foreman.Statcavage said he would like to have Dade perform theinstallation of his sound equipment on that job.Diaz said that the electricianswould discuss this among themselves and in a few days would let Statcavage knowwhether Dade could make the installation.About a week later there was anotherconversation on the jobsite.Present were Statcavage, MacMillan, Diaz, and Dis-ney, the 349 job steward. Statcavage asked what the decision was.Disney re-plied that he could not work with Dade "and that they [Local 349] had their ownpeople and if Dade.came on the job that there would be a work stoppage." 26MacMillian said that he held a CWA card and pointed out that 349 men didnot object to working with the telephone people who were CWA.Disney saidthere were 349 men who could do the sound work. During this conversation, a349 journeyman named Fonda, who had experience on sound installations, came upto report to Diaz that he had arrived on the job and that another sound man wason his way from the union hall. Statcavage asked Disney if there would be awork stoppage if the Dade men came on the job and Disney said there wouldbe.Thereupon, on the same day, Statcavage gave the sound installation work toO'Donovan.21Diaz testified that he recalled that Statcavage and MacMillan came on the job,asked him some questions regarding locations of various electrical outlets, and heshowed them the locations.Statcavage told Diaz on this occasion that Diaz didnot have to worry about MacMillan because MacMillan had a "ticket" (unioncard).Diaz testified that he, Dias, laughed "because I thought he was pulling myleg and I just said, `fine' " and that was the extent of the conversation.Three orfour weeks later, according to Diaz, Statcavage and MacMillan came to the jobwith Hoskenitch, vice president of Miami Laundry.Hoskenitch asked Diaz if hewould work with Statcavage'smen on' this job and Diaz said, yes, and that Diaz24McLain testified that he had not told any of the men to leave the job on July 27.Hestated that he left the job because it was one of his principles not to work with a non-union, non-AFL-CIO cardholderIn his testimony he used these terms interchangeablyand equated them.He testified that he placed MacMillan, who lie knew held a CWA card,in the aforedescribed category25The testimony of Statcavage and MacMillan is in substantial agreement.2ODisney's testimony indicates that he had checked the union card of MacMillan27O'Donovan employed Local 349 electricians.7 70-0 7 G-G 5-v o f 14 9-3 0 450DECISIONSOF NATIONAL LABORRELATIONS BOARDsaid that he had a responsibility to Hoskenitch to see that his job was comple-ted.Statcavage asked if the other electricians felt the same way and Diaz saidthat he could not answer for the other men and Statcavage would have to askthem.Diaz states that he also told Statcavage that Diaz' men could not "walk offthe job because of the Union."Diaz states that there was an electrician workingin the area and he asked Hoskenitch if he would like to ask that man about thematter.Hoskenitch said he would.A little later that day Diaz encountered Hos-kenitch again and the latter said that he "would rather not take a chance ... "and asked Diaz to have O'Donovan put in a bid for the sound work. Statcavageaffirmed at that point, according to Diaz, that he also wanted O'Donovan tobid for the sound work.Disney testified that in September some men came on the job to do the soundwork.This was Disney's first "knowledge" of these men but he said that they hadspoken to the foreman earlier that morning.Disney states that the aforemen-tioned men, with Hoskenitch, came over to him and asked if Disney would workwith them and Disney then asked MacMillan for his union card.MacMillanshowed him his CWA card. Disney said he would not work with them. In histestimony,Disney asserts that he had no discussion on this matter with otheremployees.He states that his employer, O'Donovan, eventually performed thesound work on the job.Disney testified that he checked the union card of the 349man who came to the job to perform the sound work. He did not know whorequested this sound man.The witnesses in this matter are all interested witnesses and this factor has beentaken into account.Respondent's counsel asked Statcavage about the contents ofan affidavit which apparently made no reference to conversations to which thewitness testified.The Trial Examiner did not see the affidavit and it is not inevidence, so it is not easy to evaluate the apparent variation.However, I havegiven consideration to the aforementioned circumstances adduced by Respondent.A consideration of the testimony of the witnesses above mentioned persuades methat the description of two conversations, approximately a week apart, as given byStatcavage and MacMillan, is accurate.The initial effort by Statcavage and Mac-Millan to secure the consent of the foreman on the jobsite, as well as the effortmade with respect to the steward, are consistent with what was done on the otherjobs.The problem was, in the first instance, and primarily, one that Statcavageand Dade would seek to work out.28 If Hoskenitch entered the picture, it was, Ibelieve, after the second conversation, although on the same day. It probablyrepresented a last-ditch effort to enable Dade to perform its contract. It is likelythat what ensued was that Diaz referred Hoskenitch to one of the electricians onthe job, most probably Disney, the steward. In any event, , it is clear that whatHoskenitch learned confirmed the necessity of having the sound work performed by349 electricians rather than by Dade if trouble in the form of a stoppage was tobe avoided.D. The Lincoln National Life jobArkin was the general contractor on the Lincoln National job and Kammer &Wood was the electrical subcontractor.Lincoln National had awarded a contractfor the installation of an automatic telephone switchboard to Electronic Wholesalerswho in turn subcontracted the installation work to Dade. Herold, a salesman andcontact man for Electronic, went to the jobsite around December 11, 1962.Hetestified that he spoke to Laschower, a 349 electrican who had been appointedelectrical foreman on that job by Kammer.Herold told Laschower that Electronicfelt that their telephone equipment should be installed by CWA men since theywere skilled in that type of work.He asked Laschower if this was satisfactory andthe latter said it was.About January 17, 1963, Mahieu and Herold of Electornicwent to the jobsite.29With them were Timmerman,an engineerof Tele-Norm,the company that had supplied the telephone equipment to Electronic, and OliveiraofDade.They had the switchboard with them.This group found Laschowerworking at the jobsite.When Laschower saw them he said to Herold, "Hey,Buddy, you just threw a f- into me." 30When asked what he meant, and whenreminded that the matter had previously been cleared with him, Laschower said,"We are supposed to do this work." Laschower said that he had talked with a23Diaz admittedly laughed and evidently thought that it was funny when Statcavagetold him that he, Diaz, would have no problem about working with MacMillan becausethe latter had a union card.2DMahieu was Herold's superior.30Both Mahieu's and Herold's testimony relates to this episode. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS451349 electrician and had learned that the'349 men had performed this type of workon other jobs. The foreman also stated that Herold had not told him that it was theDade people who were going to do the work.He said that he could not work withthem because they were nonunion.Laschower's testimony is that prior to January he admittedly had a conversationwith Herold about- the installation of the automatic switchboard.Laschower tes-tified, "I asked him if there were men who were going to be qualified to do it,union men, and he said, yes."When the Mahieu, Herold, Oliveira group came tothe job in January, Laschower said he was introduced to them and they wanted tounload the switchboard equipment.31Laschower states that he then said that hethought that he should do the unloading. Respondent's counsel thereafter askedthe witness whether,afterhis earlier conversation with Herold, prior to the Janu-ary 17 incidents, he had learned "anything about these men [Oliveira]."A. Later, that they were CWA men.Q. Before you spoke to them, before you wanted to unload the entire board[the switchboard on January 17], did you learn anything about them?A. Nothing.Just when or exactly what Laschower claims to have learned about Dade or aboutCWA men or Oliveira is not clear. But it is fairly clear that Laschower objected toOliveira performing the work when he and the others came to the job on January17.A careful consideration of the witnesses and their testimony persuades me thatthe versions of Mahieu and Herold, heretofore set forth, are substantially credible.It also appears that Laschower had had no earlier problem about working on thejobwith or claiming the work of CWA telephone men installing a switch-board.32Ibelieve that the foregoing is the reason why, when Herold toldLaschower in December that he was going to use CWA men to install his equip-ment, that Laschower agreed that this would be satisfactory. The jurisdictionaldistinction between CWA men installing a telephone switchboard and other CWAmen installing an automatic Tele-Norm telephone switchboard might not be17,and reverse a prior acquiescence, unless there was a controlling interveningfactor.That factor, the same as in the other jobs in this case, was that Laschoweras a Local 349 member regarded Dade as nonunion.Returning now to January 17, we have seen the initial colloquy between Mahieu,Herold, and Laschower.The latter made it clear that he was not going to workwith the Dade people and he himself testified that he said that he was going toleave.At this point there is some conflict as to whether Laschower suggested that11 It is not clear how Laschower was introduced to the group or what he claims was saidon this score.However, it is reasonable to assume that Oliveira was introduced eitherby name alone, or he was referred to as Dade, or as a CWA man, or as the man who wasgoing to install the equipment, or as the union man who was going to install the equipment.82 By Respondent's counsel:Q. . . . January 1963 .. do you recall any incidents when CWA men came tothe job?A. Yes.Q.Men you learned were,CWA men?A. RightQ. . . . what kind of work were they doing?A.When they first came there?Q. Yes.A They were putting a telephone switchboard in.Q.Was this the sound men who later came to the job or just the CWA men or wasthis the telephone company men?A. The CWA men were there first, the telephone men were on the job first [puttingin a switchboard as aforementioned].sefssQ.Did you ever speak to any [telephone] lineman who had checked their cards?A. Before they came on the job, or after they got on the job?Q. After they got on the job3A. The telephone men check in. [Checked them.]Q. And what did they tell you about that?A. That they belonged to CWA. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe call his union hall or whether Mahieu and Herold suggested this action. Ibelieve that the latter is the fact and that Laschower agreed to call the hall anddid so.Laschower and Apte both testified that the former called the hall and spoke toApte.According to Apte, Laschower told him that there were people on the jobdoing his work and that he was not going to stay and work with them. Aptesaid that he had no objection to Laschower not working with the men referred tobut that if he left the job and Kammer wanted replacements, Apte would berequired to send them.Laschower's testimony is substantially the same.Mahieu encountered Laschower a few minutes after the latter had called Apte.33Laschower said, "I'm sorry, I can't work."Mahieu asked him if he had calledthe hall.Laschower said that it had nothing to do with the ball, "it's up to meas to who I want to work with; maybe I will go fishing."Mahieu said that hedid not want to cause any labor trouble and that he would lock up the switchboardin the building, take the Dade people off the job at that time, and would callCallahan, the head business agent of Local 349.Mahieu called Callahan, ex-plained the whole situation and problem to him, and said that all he was askingwas that, from the engineering standpoint, he wanted the people of his choice toinstallhis equipment.Callahan said that he was meeting with Kammer thatafternoon and would talk to him about it. Later that afternoon Mahieu againcalledCallahan.The latter said that Kammer knew nothing about the matter.Mahieu telephoned Kammer and succeeded in reaching Brush, Kammer's superin-tendent or general foreman.Upon being told of the problem, Brush asked Ma-hieu if he could wait a few days since Brush thought that Laschower mightcomplete his (Laschower's) work on the job in a few days.Mahieu expressedconcern about the switchboard sitting around.Brush then said that he would pullLaschower off the job for a short period so that "you can send your man out thereto install the switchboard then and then we will work something else out afterthat."A day or two later Brush sent Laschower to another job in order that theswitchboard could be installed by Electronic and Dade.34On January 21, 1963, MacMillan testified credibly that he came on the job,apparently to do some work in relation to the switchboard.Laschower asked himwho he was an MacMillan said he was with Dade. Laschower said okay, andleft.About 15 minutes later, Laschower returned and said that "Bob [Herold?]said you have some papers that would let you work on this job."MacMillan saidyes, and Laschower asked to see the papers.MacMillan showed him the Boardorder and the district court injunction or the court of appeals decree in the priorcase against Local 349. Laschower remarked, "They are kind of outdated, aren'tthey?"MacMillan said that this was not so.In the foregoing connection, the credible testimony of Stanley Arkin, the gener-al contractor on the job, is pertinent.Arkin states that in the latter half of January1963 he was in a room on the jobsite when Laschower made a telephone call.Las-chower spoke to someone on the telephone about the installation work of Electronic,forwhom MacMillan was working. Laschower asked if the man's (MacMil-lan's) "papers" were sufficient for him to continue to work on the job.Laschowerthen left the room, returned, and made another call.The next thing that occurredwas that, in the presence of Arkin and MacMillan, Laschower said that he would beleaving the job.Arkin asked why. Laschower said, in substance, "because hecouldn't work with Don [MacMillan] being on the job and it was not because theycouldn't recognize [MacMillan's] union but that he [Laschower] just couldn'twork while he was on the job."Arkin testified that as general contractor he was working under a completionpenalty clause and that, if Laschower left, the air-conditioning work would not becompleted in time.Laschower was the only electrician on the job at the time andhiswork was nearly completed but if he left it would hold up the air-condition-ing..Laschower "was completely familiar wth the job.and was the onlyperson . . . who has his finger on the sequence of events."A new electrician33The following testimony of Mahieu is credited It is substantially uncontroverted34 Laschower testified that, after January 17, ". . . one day I had to go over to DouglasGardens on a rush job . . . the shop [Kammer & Wood] called me and told me theyneeded help over there . . . but I went back [to the Lincoln job] the next day."Laschower had a 349 helper with him at National and this man had also gone with himto Douglas Gardens. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS453would have to familiarize himself with the blueprints and the work and delay wouldbe entailed.Arkin testified that he therefore asked Electronic (Herold) to removeMacMillan from the job.35Laschower testified that he worked on the Lincoln National job with the excep-tion of the 1 day that he had beenassignedtowork at Douglas Gardens, abovementioned.The witness said that he worked on the job while Oliveira was work-ing.Apparently to explain this laterwillingnesstowork with Oliveira (Dade),as contrasted with the Oliveira episode on January. 17, and the MacMillan incidenton January 21, both of which Laschower had evidently attributed to his personalprinciples about working with CWA or "nonunion" people, Laschower gave thefollowing explanation:Arkin, the general contractor; Herold of Electronic; andOtte, a representative of Lincoln National, with the position of expediter of build-ing construction, "they told me they [Dade] would work on nights and weekendsand I would work during the day and I would do it [and I had agreed that Iwould doit]." 36Oliveira testified that the time he worked at Lincoln National while Laschowerwas alsoworking was about 3 weeks after January 17, that is, in February 1963.Oliveira states that he worked during the day on that job, that it was 1 full dayand part of another that he worked, and that Laschower was on the job also. Her-old testified that in early February 1963, when the Lincoln building was nearingcompletion, there was a conversation in a small office of that buildingPresentwere Arkin, Otte, Herold, and Laschower.Those present asked Laschower to stayon the job and not walk off while Oliveira or MacMillian completed the telephonesystem installation work.Laschower said that he could not take a chance onbeing fined by the Union.Otte or Arkin or both said that if he was fined,37 theywould pay the fine.After some more conversationalongthis line, Laschoweragreed not to leave the job and to continue with his work.38A careful consideration of the witnesses, their testimony, and the evidence as awhole, persuades me that Oliveira and Herold testified credibly regarding theabove matters.I am satisfied that the findings made heretofore regarding theJanuary 17 and 21 events are correct and that the only time that Laschower workedwith the Dade people was in February 1963. In view of Laschower's firm positionabout not working, prior to February, it is evident that for some reason hechanged his position in February and did work with Oliveira.Laschower's explan-ation for the change did not impress me as convincing in the light of the creditedtestimony of Oliveira and Herold regarding the true state of affairs.E.' The Publix Warehouse jobOn the Publix job, Kammer & Wood was the electrical contractor. Publix gaveCoker the installation of a public address system and Coker in turn awardedthe installationwork to Dade. Statcavage, of Coker, and MacMillan andOliveira, of Dade, went to the jobsite on February 4, 1963, to check locations ofequipment and performinitial tasks.Stamp, the Local 349 job steward,came upand asked to see the union cards of MacMillan and Oliveira.They produced theirCWA cards and after looking at them Stamp walked away. Stamp testified thatafter looking at the cards he had gone to Goldsmith, construction superintendent35Laschower testified, "I think Stanley [Arkin] told me or told Mr. Herold to tell hismen to get out or off the job . . . .3eThe implication or meaning of this testimony is that Laschower, consistent with hisprinciples, only worked because the Dade people were not present and working whenLaschower worked.37The transcript reads: ". . . [they] said that if he were finished they would pay thefine."Read in context, the word "finished" should be "fined" and the record is herebyso corrected^ Laschower was asked at the hearing whether, in a conversation with Arkin, Otte, andHerold, they had not offered to pay any fines inflicted upon Laschower if he continuedto work.A I don't think they didQ. Can you remember?A. No, I don't think they did.Q Did Mr. Otte say anything like that?A. Not to my recollection.The witness said he had never been threatened with a fine and that he had never heard ofanyone being fined for working with Dade or CWVA. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Publix.39Browning,the electrical foreman for Kammer on the job, who wasa 349 member,was with Goldsmith at the time. Stamp states that he informedGoldsmith that there were CWA men doing the sound work on the job; that "we"were lead to believe that"we" would get the work,and that he, Stamp,would notwork with the CWA men.Goldsmith said that he would talk the matter over withStatcavage40Goldsmith, Stamp,and Browning then proceeded to find Statca-vage.The two groups met;Statcavage,Oliveira,MacMillan,Goldsmith,Stamp,and Browning.Goldsmith said to Statcavege that he wanted him to hear whatStamp and Browning had to say.Stamp asked Oliveira and MacMillan if theywere CWA. They said they were. Stamp said that he could not work with themand if they came on the job he would have to leave.Browning said that he wouldalso leave.After a brief conversation,Statcavage,MacMillan,Stamp,and Gold-smithwent to find Newsom.41 Statcavage explained the situation to New-som.The latter asked Stamp why he would not work with the CWA men. Stampsaid they, 349,had fellow members out of work who were qualified to do the soundwork and they should do the work.Stamp said it was a personal thing and thathe could not work with anyone who was not cleared through the Local 349hall.According to Stamp,Newsom then asked him what the-other electricians onthe job would do.42 Stamp said he did not know and that he had not talked tothem.Stamp testified that Goldsmith who, in Stamp'swords, "had apparently beenon other construction jobs," observed,". . .if that man goes probably all the otherelectricianswill go, they will get sick, they will start dropping like flies and thenleave.Mr. Newsom said,is that so?and I[Stamp]said, that'sright, as far asI know it probably is, but I don't know exactly what they will do."-As a result of all the foregoing,Dade was not allowed to perform the soundwork on the job.According to Stamp,Dick Williams Sound, Inc., who used Local349 men,performed the sound work.F. The Pan American Hospital jobCoker received from Pan American a contract for installing a nurses' call systemand related sound work in the Pan American Hospital.Coker gave the labor onitscontract to Dade.Kammer & Wood was the electrical subcontractor on thejob.Sullivan,an electrical engineer,who had done the electrical engineering forthe job,testified that in the course of his work he was on the jobsite from time totime and that general supervision was part of his work.While on the jobsite,sometime in January 1963, according to Sullivan,he had a conversation withHarrison,the electrical foreman on the job who was employed by Kammer andwho was a member of Local 349.What prompted this particular conversation wasthe fact that Sullivan had become aware that Dade was going to perform thesound work on the job.Sullivan spoke to Harrison about this and asked himwhether or not he was going to walk off the job when the CWA men came on. Acareful appraisal of Sullivan as a witness and of his testimony,including the other.evidence in the record, persuades me that,on the whole,he was a credible wit-ness.I find that Harrison replied to Sullivan,on the aforementioned occasion, inwords or in substance,that he had been told not to work with them 438D Stamp had been on the Publix job about a month. He said that Goldsmith knew him.However, Stamp testified that he did not think that Goldsmith knew that he was the jobsteward.The Trial Examiner is inclined to believe otherwise since Apte testified that thebusiness agent appointed the steward,sent a letter and card to that effect to the steward,and also sent a letter "to the job informing the job who the steward will be onthe job "Other circumstances,hereinafter described,would also tend to indicate that Goldsmith wasaware of the status of Stamp.40 Statcavage was also known as Stack.41Newsom was the highest official of Publix on the jobsite.He was in general chargeof -the project for Publix.42At the time,there were 22 Local 349 journeymen on the job and 8 apprentices43At the instant hearing Sullivan testified that the answer that Harrison gave him wasthat he had been instructed by the business agent to walk off the job when the CWA mencame on, but that Harrison did not name the business agent.On cross-examination byRespondent,Sullivan was asked whether, in the Federal district court injunction pro-ceeding in this case(March7, 1963), he had testified that Harrison stated that the busi- LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS455MacMillan and Oliveira first came to the job on February 6, 1963. Statcavagewas also present,having come to go over some matters with Sullivan relating tothe nurse call system.When MacMillan and Oliveira started toworkin a section ofthe building, one of the electricians, Taylor, a Local 349 member, came to themand asked to see their union cards.There were produced and examined.44Taylortestified that he believed that he, as a journeyman electrician,had a responsibility tocheck the cards in order to find out who 'the two men were.This is not tooconvincing since at the time he reported,to Harrison about Dade,Taylortestified,he did not know anyone else on the job but hechecked only the Dade cards.Meanwhile,in another area on the job, Harrison spoke to Statcavage who waswith Sullivan.Harrison asked when Statcavage was going to have the wirepulled into the job.The latter replied that the men were on the job at thatmoment.At this juncture, Taylor, who had just left MacMillan and Oliveira afterchecking their cards, came up.Taylor said to Harrison, according to Statcavage,substantially the following, that "they are on this job now and we do not recognizetheir jurisdiction, we had better check." 45Statcavage said to Harrison, "If thereare going to be any problems, let us check into it."More conversation took placeand Harrison left to call the union hall.He returned and said that he had beenunable to reach anyone.Harrison also had gone down and personally checked theunion card of MacMillan or Oliveira. The lunch period then occurred and every-one went to lunch.ness agent had told him that they were not to -work. Sullivan answered affirmatively andsaid that such was his best recollection of his prior testimony.Respondent's counsel thenstated that he intended to introduce, before the close of the hearing, the prior testimonyof the witness which, counsel stated, was different from his instant testimony.Counseldid not have the testimony in the prior hearing at that point. The Trial Examiner ex-pressed his receptiveness to this proposal.The General Counsel expressed no position.The following day at the close of his case, Respondent Introduced Sullivan's testimony inthe district court.The General Counsel objected on the ground that if there was a dis-crepancy between Sullivan's testimony in the two proceedings, Sullivan "is not availablenow to explain it."The General Counsel renewed his objection to Respondent's ExhibitNo. 1, Sullivan's district court testimony, in his brief.The Trial Examiner received theexhibit and has considered its contents.Although Sullivan was not shown the priortranscript excerpt at the instant hearing, the matter of the content of his prior testimonywas called to his attention and he recalled no inconsistency.The prior testimony wasreferred to on the preceding day and was available to the General Counsel as well as toRespondent and could have been procured and the witness could have been recalled or acontinuance requested for such purposeIn the district court, Sullivan testified that Harrison "said he had been told not towork with them [Dade]. He did not relate to me who told him." I have considered thematter fully and do not regard Sullivan as a witness whose entire credibility has beendestroyed.Apte testified that the Union had appointed no steward for the Pan American job.'g Sullivan testified that Taylor said, "We know they are on the job and we are not sup-posed to work with them," and Harrison said, "I know it " Taylor and Harrison statethat Taylor simply came up to Harrison and said, "There are men down there working onthe wire, pulling the wire or cable." In my opinion, the minimum import of what Taylorsaid to Harrison was that, as anticipated or as expected, the non-Local 349 men or theCWA men were working on the job and this was not to be ignored. Unless at least theforegoing was conveyed, there is no reason why Taylor would think it important to tellHarrison that there were men pulling wire on the job.Electricians commonly andcustomarily pull wire on a job so there would. be no reason to report if 349 men werepullingwire ; and if strangers, completely out of the blue, appeared and pulled wire,Harrison would not have known, as he quite apparently did, what Taylor was talkingabout, at least without some further conversation.The context of events and prior con-versations make it clear that both Taylor and Harrison knew that they were not referringto a completely new and unexpected situation.I am also satisfied that the subject ofthe reaction by Harrison and Taylor and possibly the other electricians came up by reasonof what Taylor said in reporting to Harrison and that Taylor did say something aboutnot recognizing the jurisdiction of or working with the men whose cards he had checked.Thus, Harrison testified that in the ensuing conversation after Taylor's report, Statcavagesaid there was no reason why "we" could not work with them because the two men wereAFL-CIO "just like yourselves" (Local 349), and Harrison himself then went down tocheck the cards of the two men. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarrison testified that the sound men (Dade) did not return immediately afterlunch "and I figured maybe they were pulled off the job or something" but"around 2 o'clock they did come back."Harrison went over some blueprints withMacMillan regarding some changes that had been made in electrical locations.46Harrison testified that there "was a general unrest amongst the men and Ifigured what was coming up and one of the men came up to me and told me hewas very unhappy about the situation and that he was leaving and I told him okay,so he put his tools away and left . . . and then from then on until all of the menleft it was just a course of one after another coming to me and telling me thatthey were leaving and giving various reasons."Harrison states that he left about2:30 after the men had departed.February 6, 1963, the day on which the above events took place, was a Wednes-day.Payroll records of Kammer show that all the electricians worked only 6hours on that day and none of them worked on that job the balance of theweek.Harrison testified that Brush, after the February 6 walkout, sent him toanother job where he worked for a few days.47Harrison testified that when the men walked off the job the first time, February 6,he and two or three others went to the union hall on February 7 and talked toBusiness Agent Albury.According to the witness, all that transpired was that"we told him that we had left the job and about the only thing he had to say aboutitwas to advise us to go back to work." 48Harrison testified at this point that"we" went back to work the next day.However, at another point in his testimonyhe stated that he worked on another job (and he named the job specifically) forseveral days after the February 6 walkout.The payroll, as previously mentioned,shows that no electricians worked at Pan American for the balance of the weekafter February 6.Taylor states that they went back on the following Monday,which would be February 11.The testimony of MacMillan and Oliveira is that,after February 6, they (Dade) did not appear again on the Pan American job untilFebruary 19.On February 19 MacMillan and Oliveira came on the job in the afternoon.Theelectricians again walked out and did not put in their 8 hours' work although onthe preceding day, February 18, and on the following day, they worked 8 hours,plus an additional electrician who was hired on February 20 and worked 4 hours onFebruary 20. Thereafter, Statcavage and Sullivan made an arrangement, appar-entlywith Brush, that MacMillan and Oliveira would work evenings and week-ends and the electricians would be working days. The Dade people then returnedto work on the evening of February 21 or 22. On March 4, 1963, MacMillan and48At one point in his examination, Harrison was asked, "Do you have any personal ob-jection to working with Mr MacMillan 7--JA. No"47As previously noted, Brush was referred to by various witnesses as Kammer & Wood'ssuperintendent.This is probably an accurate enough description but it may be noted thatBrush appears on the Kammer payroll for the various jobs as "GF," general foreman, at$4 75 per hour, together with the foreman, "F," at $4.25, and journeyman, "J," at $4.Brush is a member of Local 349. Presumed expertise in this field and a measure of officialnotice of contracts and related evidence in other Board cases warrants the conclusion that,commonly, in the building construction industry, .the unions negotiate the wage rates ofgeneral foremen, foremen, and journeymen, and such rates are set forth in the contractswith the employers.The foregoing categories commonly obtain employment through thereferral system operated by the Union and, depending upon circumstances, a general fore-man may on occasion achieve a relatively high degree of regular and stable employmentwith a particular contractor.Usually a large contractor, for instance a national generalcontractor, will have at least several salaried superintendents and will employ, if the workisnot subcontracted, general foremen, foremen, and journeymen in a particular craft atthe job location. If subcontractors are involved they will have their own personnel setup,depending on their size, volume of business, and .other factors.Wage rates and othermatters covered by union contract will be prescribed48Without fixing the date, Albury states that one day Harrison came to thehall andsaid that there were some nonunion men on the job and he would like another job.Albury told him to go back to work becauseif heleft the job Albury would have to senda replacement. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS457Oliveira came to work during the day 49 and worked all that week with the- excep-tion of 1 day.All the electricians, seven in number, worked a total of only 10hours each that week, 7 hours on March 4, 3 hours on March 5, and none for thebalance of the week.50Theinjunction hearing in the Federal District Court washeld on March 7 and the injunction issued on March 8.On Monday,March 11,a new group of Local 349 electricans went to work on the job, Kammer, appar-ently acting through Brush,having sent the former group of electricians toanother of its jobs.There have been no further work stoppages.Summary and ConclusionsBusiness Agent Apte of Respondent had, in May 1962, made it clear to Finn, theCWA representative, that Local 349 regarded the Dade CWA personnelas inter-lopers on Local 349's work. Local 349 regarded all the sound installation workperformed or sought to be performed by Dade as Local 349's work.This is borneout by Business Agent Albury's testimony on the point, as well as by the aforemen-including stewards, who came in contact with the Dade situation.Despite the foregoing, Respondent, in the instant case, has sought to convey theimpression that it had no connection with any of the conduct previously describedin this report and that it in no way was responsible for the activity directed againsttheDade people. Respondent, in effect, is saying that despite what it consideredto be the Dade encroachment on its jurisdiction, it did nothing to protect Local349's jurisdiction and that any activity in this record that protected Local 349'sjurisdiction by removing Dade from a job and that resulted in the work beingassigned to members of Respondent, was not attributable to Respondent. Indeed,Respondent's business agents -professed, in their testimony, to have practically noknowledge of or interest in the activity or presence of Dade personnel on variousjobs.This lack of interest and activity to protect what it considers to be itsjurisdiction is certainly not typical of the unions in the building and constructionindustry.It is probably accurate to say that a substantial part of the secondaryboycott cases and jurisdictional dispute cases since 1947 have involved situationswhere building trades unions had taken action to protect what they considered tobe their work against nonunion contractors employing nonunion labor or employ-ing union labor affiliated with a competing union.Nor is Local 349's professedignorance of and indifference to both the matter of Dade's alleged jurisdictionalencroachment and the walkout activity of Local 349 members in response theretoconsistentwith various constitutional and bylaw provisions.ArticleXV of the1962 constitution of the International Brotherhood of Electrical Workers imposesupon its local unions the duty of protecting their jurisdiction.51One of the Local349 bylaws provides that it is the duty of the job steward to report to the Local anyencroachment upon the jurisdiction of the Local.On the Village job McLain was the Local 349 steward. I find Respondent'sefforts to minimize the role of Steward McLain and of the stewards on the otherjobs to be unconvincing.The stewards were appointed by the business agent and49MacMillan testified that they could no longer afford to work nights.69Harrison testified that lie believed that, beginning on February 6, he had walked offthe Pan American job on about four occasions.The dates would be February 6 and 19and March 4 and 5si "Article XV, Sec 4.When a L.U. [Local Union] does not-in the judgment of theI.P. [International President] -organize or protect the jurisdiction or territory awardedit, then its charter may be suspended or revoked by the I.P. and a new L U. established onthe jurisdiction or territory awarded to another L U. or L.U.'s."One of the'documentsthat a labor organization is obliged to file and which is publicly available under theLabor-Management Reporting and Disclosure Act of 1959 is the constitution. I havetaken official notice of the aforementioned constitution.But quite apart from and inde-pendent of the existence of such a constitutional provision, it is a reasonable inference toassume that Local 349 would be alert to protecting its work jurisdiction which is thecrux of its existence. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey functioned, as this offical normally does- in the union movement, as on-the-jobrepresentative and agent of the Union.52McLain and the other Local 349 members had walked -off the Miller Electric, jobbecauseMacMillan was working, around May 1962.53There is no evidence thatRespondent disciplined any of its members because of their walkout or warnedthem about a repetition or did anything else but continue to treat them as membersin good standing.SinceMcLain and the other men had not worked on the jobfor several days as a result of their walkout they were not paid.The situation asto pay was, of course, no different than if they had not worked because they wishedto spend some time at home or engage in some other activity.McLain, forinstance, came back to Miller Electric job after 6 days and by the time whenMacMillan was no longer working.The Miller Electric matter was involved inthe prior Board and court cases and for this reason alone Respondent was aware ofitsmembers' activities.The bylaws' of the Local provide' that the steward' is toreport any encroachment upon the jurisdiction of the Local (such as MacMillanworking) and it is also provided that the steward shall immediately notify the'business agent of any trouble on the job.Business Agent Albury's testimony thathe did not regard a work stoppage as trouble is, in my opinion, implausible.Thecrux of the union's activity was to supply labor to a job that would complete itcompetently and without interruption and to secure for its members' maximumsteady employment.However, if' Albury actually did not regard a work stoppageas trouble it could be because, generally, or under certain circumstances, heregarded such activity as normal and acceptable practice.Without repeating the details of the July 27, 1962, incident, heretofore described,the evidence is that McLain, the steward, walked off the job because MacMillan was'not a member of Local 349.All the other electricians, members of Local 349,including the working foreman, Logan, also left.Coker thereafter awarded thesound work to Burns, the contractor who was the employer of McLalin, Logan,and the other Local 349 men.The day after the walkout on July 27, McLain and Albury state that the formersimply told Albury that there were some nonunion men on the job and that hewanted another job.Albury told McLain that the best thing for McLain to dowas to go back to work or Albury would have to replace him. The testimony isthat this was the extent of the conversation.Although, in addition to beingsteward on the job, McLain was a good friend of Albury, nothing was asked andnothing said about the attitude or action of the other Local 349 men on the job;nothing was said about who the nonunion -men were or what type of work theywere doing.As far as the testimony would indicate, Albury was indifferent towhether the nonunion men were the gatekeepers on the jobsite, or employees whocame to fill a soft-drink machine, or nonunion electricians who were performingthe electrical wiring for lights and fixtures on the job and thus doing the verywork that Burns' contract with Local 349 covered.The foregoing factors raiseconsiderable doubt as to exactly what the two men said to each other but I believethat at least part of the conversation was as testified to and that Albury did tellMcLain that which has been described above.'McLain went back to the job after his talk with Albury.While on his way, agroup of the Local 349 men, who had walked off the job on the preceding daywhen McLain had left, stopped, McLain and asked him where he was going. Mc-52 "The steward is to the union what the foreman is to the company-the key man in itswhole collective bargaining setup.Just as the foreman is the company to the averageworker, so the steward is the union " . U.S. Department of Labor, Division of LaborStandards, Bulletin No. 60, G P 0 1944, p 32 ; "In AFL-CIO Unions, stewards are thefirst line leadership . . .. 'AFL-CIO Manual for Shop Stewards, AFL-CIO PublicationNo 75 ; the positions of "stewards . . . in the union are certainly comparable to that ofthe foremen on a factory floor."N.L.R B. v. Brewery & Beer distributor Drivers, etc.,Local 830, International Brotherhood of Teamsters, etc (Delaware Valley Beer DistributorAssn ), 281 F. 2d 319, 322 (C.A. 3). "One of the typical functions that he [the steward]performs is to serve as a channel of communication between the union and its members."Local 1016, United Brotherhood of Carpenters, etc., AFL-CIO (Booher Lumber Co., Inc.),117 NLRB 1739, 1746.13The record does not show the exact date of the incident but the Miller Electric affairwas part of the prior case in which a Board order and court decree issuedSince thecharge in that case was filed in May 1962, it is reasonable to assume that the MillerElectric affair occurred around that period.With respect to Miller Electric, McLain wasnot the steward. LOCAL349,INT'L BROTHERHOOD ELECTRICAL -WORKERS459Lain said he was going back to work.He gave no explanation'why and-noexplanation was aked for.These other men returned to work that same day. Inmy opinion,the only valid explanation is that it was sufficient that the steward wasreturning to work. The other men would follow, just as when A he steward hadwalked off, the-others had also walked off.On September 13, 1962, MacMillan and- Oliveira came to the Village job shortlybefore noon. The testimony is uncontroverted that Logan asked them if they weregoing to work on the job.. Upon being told that this was the fact, Logan saidthat he had to leave because he had two strikes against him.The-evidence per-suadesmethat neither Logan nor other-Local 349electriciansworked on theafternoon of September 13 or on September 14 although there was work for themto do.McLain's testimony indicates that he was a participant in the, failure, towork on September 13 and 14. The record shows two work stoppages on theVillage job, one on July 27 and the other on September 13-14, 1962. Sometimeafter his return to work on July 28,' McLain admittedly warned his employer,Bums, that if MacMillan and Oliveira worked on the job'he would leave as he haddone "the other day" [July 27].54 Such was- the prediction and the warning.Mc-Lain had told Statcavage in August that if he walked off the job the others wouldfollow.Without recalling the exact date, McLain testified that there was a secondtime when he walked off the Village job because of thepresenceofMacMil-lan.He believed-that this occurred around noon.As previously mentioned, wehave seen that the second walkout on the Village job occurred on the afternoon of'September 13.Later, in the same month of September 1962, on the Miami Laundry job, thesteward on the job, Disney, in a conversation at which Statcavage and Coker,MacMillan, and Working Foreman Diaz were present, said that he would not workon the job if MacMillan came on and that if MacMillan did come to work therewould be a work stoppage.Although the sound contract had been originallyawarded to Dade, someone who was apparently aware of what was to occur andwho was confident of the outcome had arranged for two Local 349 sound journey-men to report to the job on the very day when Dade arrived to perform itscontract.One of the Local 349 sound men arrived on the job at the time of theabove Disney pronouncement and he advised that the other journeyman was on hisway from the hall.The Local 349 men would, of course, be on the payroll ofthe electrical subcontractor, O'Donovan, who was already employing Disney, Diaz,and other electricians.But the interesting aspect is that the Local 349 sound mehhad been dispatched to the job, and one had arrived, before the Dade contract wascanceled and before the sound work was awarded to O'Donovan. 'There is noevidence or reasonable basis for believing that either Miami Laundry, Coker, orO'Donovan had the foreknowledge to arrange for Local 349 sound journeymen tocome to the job when they did. It would appear that only Disney, the steward, andpossibly the union hall, would have known what was going to happen when Dadearrived to perform its contract.Disney would threaten a walkout and, if necessary,precipitate a walkout of himself and the other electricians.This would, quitepredictably, remove Dade from the picture and it would be appropriate and oppor-tune to be ready with Local 349 sound men.55 In any event, after Dinsey made hispronouncement above mentioned, Coker did cancel its contract with Dade andawarded the work to O'Donovan who employed Local 349 men.On the Publix job, on February 4, 1963, Stamp, ,the steward, informed Gold-smith, the Publix construction superintendent, that he would not work with DadeCWA people.A short time later, in the presence of Goldsmith, Statcavage, andDade, Stamp repeated his statement.Browning,theworking foreman of theLocal 349 electricians, who was present, said the same thing.The problem wastaken up with the top Publix official, Newsom.The latter asked what the otherelectricianswould do.Goldsmith, experienced in the construction industry, saidthat if Stamp walked out all the others would walk out. Stamp affirmed Gold-"This would indicate that the Dade people were not working on July 28 when McLainand the others returned and that the Dade people did not work at Village after theJuly 27 walkout until they returned on September 13.550n the Village job, the steward, McLain, had taken the initiative to arrange forLocal 349 sound men to come to the job because, McLain said, he was led to believe thatthe union contractor, Burns, had the sound contract. In fact Coker had given the soundcontract to Dade but as the result of Local 349 men refusing to work with Dade, thesound contract was taken from Dade and given to Burns.- 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDsmith's prediction,". . . that's right, asfar asIknow it probably is" but he saidthat he did not know "exactly."The sound contract was then given to a contrac-tor who employed Local 349 men.BusinessAgent Apte testified that Respondent appointed no steward on the PanAmerican job.56He also said that a Local 349 bylaw that provided, in the eventthat a stewardwas notappointed, that the first journeyman on the job is to be thesteward, had not been used in years.The foregoing is rather surprising since thejob was a reasonably substantial one, employing about 6 or 7 Local 349 electri-cians.Either Respondent was not interested in having anyone protect the unioninterestsand work jurisdiction, a matter vital to theexistenceof Respondent andone of its prime obligations as a local; or some member or members were entrustedwith the duties but not the designation of steward; or, from experience as to howitsmembers would act, Respondent was content to be without a steward.Harrison had previously advised Sullivan that he had been told not to work withthe Dade CWA people. This response was given in reply to question as to wheth-er Harrison would work with Dade. It thus appeared that whoever had so instructedHarrison was someone in authority, whose instructions he regarded as binding.There is no indication that such an instruction came from Harrison's employeror any other employer.Under the circumstances, the reasonable inference isthat the instruction came from Respondent.Taylor undertook to check the unioncards of the Dade people when they came on the job. This is a function normallyperformed by a steward as many Board cases will show and as is shown in theinstant record on other jobs where the steward checked the status of the Dadepeople.In reporting the matter to Harrison, Taylor said that "they are on the jobnow and we do not recognize their jurisdiction."The language of Taylor andthe circumstances, previously detailed in this report, warrant the conclusion that theadvent of Dade was not unanticipated.Harrison then checked the union cards ofDade.All those immediately involved, Sullivan, Statcavage, Dade, Harrison, andTaylor, recognized that the presence of the Dade people on the job had created acrisis.Itwasclearthat the Local 349 men were notgoingto work with Dade.Harrison had previously said as much and Taylor's remarks had also indicatedthis.That the removal of Dade was essential and was expected is confirmed byHarrison's remark, when Dade did not return immediately after lunch, that hefigured that they had been pulled off the job.However, when Dade returned onthat same afternoon, all the Local 349 electricians walked off the job givingvarious reasons to Harrison.Harrison also left.The next day Harrison and some of the other Local 349 men talked to BusinessAgent Albury.According to Harrison, "We told him that we had left the job andabout the only thing he had to say about it was to advise us to go back towork."This is another cryptic conversation where no information was given orasked for concerning the details of the trouble, the identity of thenonunion men,or anything else.However, neither Harrison nor any other Local 349 men wentto work at Pan American between February 6 and 11.Harrison worked on anoth-er Local 349 job of Kammer during the interval.On February 19 the Dadepeople returned to the Pan American job. All the electricians walked out. Thenext time that the Dade people came on the job when the Local 349 men wereworking was on March 4, 1963, and Dade worked the balance of that week. Theelectricianswalked out on March 4 and 5 and did not work the balance of theweek.On the Lincoln National job Laschower was the working foreman and receivedforeman's wages.There were no other electricians on the job except a helper,who worked a few hours on 1 or 2 days.Without repeating the details, it can besaid that Laschower stated on January 17 that Dade was nonunion and that hecould not work with them on the job. Laschower called Apte on that same dayand told him there weremen doinghiswork and that he was not going to workwith them.Apte said that he had no objection to Laschower not working with themen (unidentified and the circumstances were not described) but that if Laschowerleft the job, Apte would be obliged to send a replacement if so requested by thecontractor.After the call, Apte told Mahieu that he could not work and the nextday he worked on another Local 349 job.Following the conversations with Laschower on January 17, Mahieu on the sameday called Callahan, Local 349 head business agent or business manager.Mahieutold Callahan about the entire problem that had arisen by reason of Laschower'sstatements that he would not work with Dade.Callahan said that he wasmeeting66Dade had been given the sound contract at Pan American. LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS461with Kammer that afternoon and would mention the matter to him.Later that dayCallahan told Mahieu that Kammer knew nothing about the matter.ThereafterMacMillan was removed from the job.MacMillan came to work at Lincoln National on January 21, 1963, and Las-chower again walked off. In February, Laschower did work on the job whileOliveira was working but only after being assured that Lincoln National or thegeneral contractor, Arkin, would pay any fine that Laschower might incur fromhis union.The evidence in the record which has been described in this report shows auniform pattern of conduct from May 1962 to about the second week in March1963.This conduct ceased at the latter date because of the issuance of an injunc-tion by a Federal District Court and quite evidently because the Respondent tookeffective steps, -pursuant to the injunction, to stop the aforementioned pattern ofconduct.The pattern of conduct was the fact that, over many months, on a varietyof different construction projects, all Respondent's members working on these jobsuniformly refused to work when Dade CWA men performed or sought to performsound installation work pursuant to contract with contractors who had awardedsuch work to Dade.Respondent's position, based on the testimony of its business agents and mem-bers, is that the aforementioned actions of its members were the result of principlesespoused by each individual.The individuals assertedly had a standard that pre-vented them from working with nonunion men and they so regarded the DadeCWA people, and, further, they regarded the Dade people as interlopers who wereperforming work that belonged to Local 349 and that unemployed Local 349 menshould perform.The foregoing position, however, does not change the fact thattherewas a uniform pattern of conduct by the members.What Respondent iscontending is, in effect, that the factual pattern of conduct was due to a coinci-dence, the coinciding of a substantial number of individual but uniform standardsof conduct or belief, and, in any event, that Respondent was not responsible for thisconduct.In denying responsibility, Respondent adduced testimony that it had norules, law, or policy that enjoined members from working with nonmembers andthe fact that there was no evidence of a business agent or other agent telling themembers to stop working on the various jobs when the Dade people appeared.Respondent's contentions about lack of bylaw and constitutional provisionsrequiring members not to work with nonmembers are no doubt addressed to thefact that in many of the Board's secondary boycott cases the defense was that thestrikes and refusals to work were attributed to the employees as individuals who didnot wish to work with nonunion employees.The defense is therefore by no meansnovel but it commonly ran into difficulty because either the Union, through thebusiness agent, called the employees out on strike or because a bylaw or constitu-tional provision forbade working with nonunion men.57 In the instant case, Re-spondent presents "the individual philosophy of individual members" defense butwithout the contemporaneous existence of union rules requiring, in effect, that suchindividual philosophies be held and be implemented. The individual standard ofnot working with thenonunionmen is the same in the instantcase as incases wherethe individual philosophy was nurtured and existed by reason of union rules.Since it is not like a birthmark and people are not born with a philosophy ofnot working withnonuniom men,this standard of conduct must be acquired. It isnot acquired by simply being an employee because of 70 million persons in theAmerican work force relatively few have such standards.This is true even amongthe approximately 18 million organized employees, many of whom work withdence and findings in many cases, the aforementioned standard of conduct ischaracteristic of the members ofcertain unionsin certain industries.However, ourconcern in the instant case is limited to Respondent and we need not concernourselves beyond Respondent. The.evidence regarding a series of jobs over manymonths with a fair cross section of members establishes that, without exception, themembers involved refused to work on jobs where Dade CWA people were em-ployed.Indeed, this is Respondent's defense.Respondent -assertsthat its memberswould not work with Dade and that Respondent neither told them not to work nordid it "trigger" orcauseitsmembers to activate their respective individual stand-ards of not working.51A recentcase on this isLocal 3, 'International Brotherhood of Electrical Workers,AFL-CIO (New York Telephone Company),140 NLRB 729. 462 , "DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrescinding from the question of whether Respondent inspired or imposed thestandard of not working with nonunion people or whether it "triggered" theimplementation of such a standard, however originally acquired, let us consider thematter from another aspect.As previously stated, Respondent's members, on a series of jobs over manymonths, were refusing to work with Dade because the Dade people were nonunion,non-Local 349. The evidence leaves no doubt in my mind that Respondent wasaware of what was going on. First of all, the number of jobsites involved and theperiod of time encompassed were'such that the business agents would have to havebeen completely insensate to be unaware of the situation.Theywere none ofthese, particularly since, as we have seen, the protection of its work jurisdiction wasone of the prime responsibilities of the Local and of its officials.Dade was agenuine challenge on the score -of work jurisdiction and Respondent recognizedthat fact.Work performed by Dade was that much less work for Local 349. Sec-ond, a charge had been filed against Respondent in May 1962. Pursuant to asettlement there was a Board order and a court decree.This focused attention onthe activities of Dade. Respondent posted notices in its hall and offices as requiredby the order and decree.The notices referred to the proscribed conduct and Dadeand the employers involved were specifically mentioned.Local 349,does not havea Board order and a court of appeals decree every day in the week. Third,Business Agent Apte, in May 1962, was fully aware of what was going on. Ineffect, he gave Finn, of the CWA, an ultimatum and predicted that the Local 349men would be walking off their jobs if Finn did not remove the CWA men. Withthe Board proceeding against Local 349, Apte thereafter conducted himself withsome care but I am not persuaded that he banished the Dade threat to the Local'swork jurisdiction from his mind. It is more likely that he followed the matter withgreater attention thereafter.Fourth, Local 349 was running a hiring hall whichnecessitated that it be fully informed and aware of which members were working,where they were working, and when they were working. The steward, appointedby the Union, kept the time records of the men on the job and this was for theuse of the Union since the foreman kept the time for the employer.Fifth,Mahieu,a representative of Electronic, appealed to Callahan, the head business agent, andtold him that the workingforeman onthe Lincoln National job, Laschower, aLocal 349 member, was refusing to work if Dade worked. Callahan, of course,knew that a working foreman was as subject to Local 349 discipline as any othermember and that was quite clearly why Mahieu had called Callahan.The latter,however, did nothing but report that the contractor, Kammer, knew nothing aboutthe matter.This, of course, was fairly obvious since it was Kammer's work thatLaschower was threatening not to perform if Dade went to work and this isundoubtedly why Mahieu called Callahan in the first place. Sixth, the instantcharge was filed on February 7, 1963, and the conduct that is the subject of thiscase took place both before and after that date. Seventh, the union stewards onjobs to which they were assigned were representatives and agents of Local 349.Eighth, the series of work stoppages required the consent of Local 349 and, astestimony of various members reveals, they regarded themselves as good unionmembers and their refusal to work with nonunion people was a demonstration oftheir own union loyalty.No penalty was imposed for any work stoppages in theinstant case and stewards were participants in the work stoppages.58Respondent's awareness of what was taking place on the various jobs over asubstantial period of time and its inaction and acquiescense in the conduct does notjibewith Respondent's assertion in its brief that whenever higher union officials"were brought into contact with events" they disavowed what was taking place oraccomplished "at least a withdrawal" of the Union from responsibility for theconduct.McLain had been a journeyman on the Miller Electric job - around May1962.He had participated in a walkout with other Local 349 members on that jobbecause of the presence of Dade.Although McLain had absented himself fromtheMiller job for 6 days and a court proceeding had evidently taken place (ofwhich Respondent was of course aware)Respondent took no disciplinary action58Cited in the case ofLocal 3,. International Brotherhood of Electrical Workers, AFL-CIO (New York Telephone Company), supra,is IBEW constitution, article XXVII, sec-tion 2(19).This article is of course binding on Local 349. It provides for enforcement-by ,penalty-against any member who violates the following provision:." Causing a stoppageofwork because of any alleged grievance or dispute without having consent of the L U:[Local Union]or its proper officers." LOCAL 349, INT'L,BROTHERHOOD ELECTRICAL WORKERS463againstMcLain- or- anyone else although, in addition to the original work stop-page, there was no return to work until after Dade was no longer on the job. There-after, in fact, Respondent appointed McLain as its steward on the Village joband the electricians walked out on- that job on July 27, 1962.The followingmorning McLain advised Business Agent Albury that there were some nonunionmen on the job and that he wanted another job.Albury advised McLain that the"best thing" to do was to go to work and that if he did not Albury would haveto replace him.McLain went back to the job. By this time Dade was no longerthere and the walkout had apparently accomplished its purpose.The work wasassigned to Local 349 men by Burns who had replaced Dade on the soundwork.When Dade once more received a contract and appeared on the job, therewas a second walkout, including McLain, on September 13 and 14, 1962.On February 6, 1963, a Wednesday, all the electricians walked off the PanAmerican job because of the presence of Dade.The next day Harrison, the fore-man, and some of the others who walked off spoke to Albury who advised them toreturn because Albury would have to send replacements.The men did not returnto work until the following Monday, February 11, 1962, but no replacements hadbeen sent in the meantime, and no disciplinary action was taken.There wasanother walkout on February 18 for the same reason and also the week of March 4.When a district court injunction issued, Respondent, which had never taken anywalkouts, did not take any action regarding these men but simply sent them toor cleared them for another job.Another group of electricians was sent to thePan American job, apparently with meaningful instructions that there was to be nowalkout.In January 1962, with reference to Lincoln National, Laschower told Apte thatthere were men doing his work and he was not going to continue on the job.Apte said that he had no objection to Laschower not working with the men butifLaschower left and Kammer, the electrical contractor, asked for replacementsApte would be required to send them.Laschower had already told Mahieu andHerold of Electronics that he would not work with Dade and what Apte told himdid not brother him in the least and he thereafter reiterated his original position.Dade was able to install the switchboard, not because Laschower was disciplined orreplaced, but because the latter was temporarily transferred by the contractor toanother job, Douglas Gardens, in order that the switchboard could be installed.On January 21, Laschower again refused to work with Dade and the latter wasremoved as a consequence. Head Business Agent Calahan's indifference and fail-ure to take action regarding the Lincoln National situation has previously beendescribed.There are certain aspects of the foregoing incidents involving Apte, Albury,and Callahan that should be noted.The stoppages of work or the threat hadalready occurred when the Local 349 men spoke to the business agent. Apte said hedid not care about the member's refusal to work but he would have to send areplacement if it was asked for by Kammer.Callahan ignored the situation.Onnone of the jobs in this record did Respondent send replacements although thewalkouts and refusals to work were for varied periods of time. In no instance didthe electrical contractors, all of whom were union contractors in contractual rela-tions with Local 349, ask for replacements.59 In addition, individual contractors,likeKammer, as well as Burns, were members of Local 349. Brush, the superin-tendent or general foreman for Kammer, was a Local 349 member. All thecontractors were experienced in their industry.There was no reason why anyonewould conclude that other members of Local 349 would behave any differentlyfrom these who were refusing to work with Dade. Further, the time element inbuilding construction is highly important and replacement took time and wouldalso entail new men acquainting themselves with blueprints and work alreadyunderway, with which those on the job were already thoroughly familiar.Arkin'stestimony regarding the Lincoln National situation is a good illustration.The evidence persuades me that Apte and Albury were engaging in rathertransparent gestures in dealing with the work stoppage.They sought to avoiddemonstrable responsibility but their remarks about replacements were unmeaning-ful in view of the circumstances and were not followed" up in any event.Replace-ment is not much of a sanction if it, predictably and actually, never takes place andw After the district court injunction in March 19G3, Brush of Kammer and Apte diddecide on replacements. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the instance where it did take place, in March 1963 on Pan American, those whowere replaced were simplysentto another job.At no time was disciplinary actioneven mentioned.By way of analogy with Local 349's conduct,letusconsiderthe case of ageneralmanager of a largemanufacturing company. There is evidence of hostil-ity of the company to outside union activity; there have been charges filedagainstthe company; the manager receives regular records of employment matters fromsubordinates.Over a period of 10 months in six different departments of the plantdifferent employee members of an inside union at varioustimes assaultand physi-cally eject employees who have joinedan outside union.Several of the membersof the inside union who have engaged in this conduct have informed the managerof what they have done.The only thing the manager says is either "I do not carewhat you do but if someone complains about your conduct I will have to replaceyou"; or the manager says, "Go back to work or I will have to replace you (ifsomeone brings up the matter)."There can be little doubt that the employer inthe illustration would be responsible for the constructive discharges of the outsideunion members among its employees.Ordinarily, a company is not responsible for conduct of employees or personswho are not agents.An association, fraternal or labor, is not ordinarily respon-sible for conduct of an individual member or for conduct of several members. Butunder appropriate circumstances, it is proper to impute responsibility.For in-stance, the Fraternal Order of Otters conducts or participatesin a seriesof publicfunctions over a period of many months.At every such function, all the Ottersparticipating refuse to continue and walk out when a member of a particular raceor religion appears at the function.Each Otter states that this is a matter ofindividual principle and that the Fraternal Order has no rules or requirementsagainst participatingwith those of the particular race or religion.Assumingother circumstances similar to those in the instant case, it would be difficult for theFraternal Order to say, after taking no effective action, that it did not acquiesce inand tolerate such principles among its members. Individuals may entertain almostany personal standards they wish but, when a fair cross section of members mani-fest and adhere to these standards on a representative number of occasions over aperiod of many months it is a reasonable basis for concluding that the organiza-tion of which they are members tolerates and accepts such standards. It is a caseof, you can believe or do what you wish, but if you are members of an organiza-tion you must conform to the standards of that organization or be disciplined orexpelled.If no effective action is taken with respect to your conduct in the veryfield of activity in which the organization is engaged, it is reasonable to assume, ifthe instances are frequent and over a period of time, that your conduct is ac-quiesced in and approved by the organization. Indeed, in the instant case it wouldappear that the principle of not working with nonunion people, or, more specifi-cally,Dade, was part of the mores of Local 349 and its members and was acceptedas such. In the light of these circumstances Local 349 must, I believe, bear theresponsibility for the various acts described in this report.In addition to the foregoing, there is evidence of Respondent's participation inthe various acts of its members.On the Village job, McLain, the steward, partici-pated in and triggered the walkouts.All the electricians left when he left inJuly.They came back on the occasion when McLain returned, after askingMcLain the sole question, where he was going. It was enough that the'stewardwas returning and the others then returned.Again, in September, McLain and allthe others left when Dade came on the job. On the Miami Laundry job, thesteward also was the decisive factor in threatening a work stoppage.With theexception of a helper who assisted him from time to time, Laschower was the onlyelectrician, during the relevant period, on the Lincoln National job.Apparently,he was given the title of foreman in order that he might be paid a foreman'shourly wage.This was probably because as the sole craftsman on the job he wasperformingwork requiring substantial competence without immediate supervi-sion.Journeymen are assisted by helpers and are not thereby foremen.Laschow-erwas therefore, in effect, a foreman without portfolio.As the first and onlyLocal 349 man on the job, except for a helper on a few occasions, Laschower washis own steward and foreman rolled into one.He refused to work with Dade andneither Apte nor Callahan took any effectivestepsto alter the situation arising byreason of Laschower's conduct.On the Publix job, the stewardagain triggeredthe situation of threatening a walkout, and Goldsmith of Publix, who, accordingto the steward, was experienced in the construction industry, immediately under-stood the situation and realized that all the electricians would walk out, a fact notdisavowed by the steward when asked.With respect to the Pan American job,,, LOCAL 349, INT'L BROTHERHOOD ELECTRICAL WORKERS465Foreman Harrison and Taylor were the ones who undertook to check and recheckthe Dade union cards.Harrison said previously that he had been told not to workwith Dade. It appears that the only logical source of such an instruction wasRespondent.Harrison's and Taylor's various acts and statements indicate that theywere prepared for the appearance of Dade on the job.Although Taylor testifiedthat he did not know any of the other electricians on the job, he had not checkedtheir cards but confined this activity to Dade. In some unexplained way all theelectriciansknew that they should and did walk off the job after Harrison andTaylor had checked the Dade cards.Harrison, Taylor, and the other electricianswalked off the job on about four occasions because of the presence of Dade.It istherefore found that on September 13 and 14, 1962, Respondentengaged ina strike and a refusal to work on the Village job by acquiescingin, tolerating,failing to take effectivemeasuresto prevent, and ratifying, a code of conduct byitsmembers not to work with people regardedas nonunion,and strikes and refus-als towork by its members employed by Burns, notwithstanding similar conductby its members in May and July 1962; that by the example, participation, andactivity of its agent and representative, the steward, McLain, on September 13 and14, 1962, Respondent induced and encouraged individuals employed by Bums,members of Respondent, to strike and to refuse to work, thereby, by all the forego-ing conduct, threatening,restraining,and coercing, Flink, Coker,Burns, andVillage.An object of all the aforementioned conduct was to force or require theaforenamed contractors or persons to ceasedoing businesswith Dade.This con-duct was in violation of Section 8(b) (4) (i) and (ii) (B) of the Act.In the last part of September 1962, it is found that, on the Miami Laundry job,Respondent engaged in a refusal to work byacquiescing in, tolerating,failing totake effective measures to prevent, and ratifying, a code of conduct by itsmembersnot to work with people regardedas nonunion,and refusals to work byitsmem-bers employed by O'Donovan, notwithstanding similar conduct by itsmembers inMay and July 1962, and on September 13 and 14, 1962; that by theexample,participation, and statements of its agent and representative, the steward, Disney, inthe last part of September 1962, Respondent induced and encouragedpersonsemployed by O'Donovan, particularly Diaz, a member of Respondent, to refuse towork, thereby, by all the foregoing conduct, threatening,restraining,and coerc-ing Coker, O'Donovan, and Miami Laundry.An object of all the aforementionedconduct was to force or require the aforementioned contractors or personsto ceasedoing business with Dade.This conduct was in violation of Section 8(b) (4) (i)and (ii) (B) of the Act.It is found that on January 17 and 21 and early February 1963, at LincolnNational,60Respondent engaged in a refusal to work by acquiescing in, tolerat-ing, failingto take effective measures to prevent, and ratifying, a code of conductby its members not to work with people regardedas nonunionand refusals to workby its members employed by Kammer, notwithstanding other similar conduct by itsmembers in May and July 1962, September 13 and 14, 1962, and the last part ofSeptember 1962.By the aforesaid conduct Respondent threatened, restrained, andcoerced Electronic, Lincoln National, Kammer, and Arkin. An object of all theaforementioned conduct was to force or require the aforesaid contractors of personsto cease doing business with Dade.This conductwas inviolation of Section8(b) (4) (i) and (ii) (B) of the Act.On February 4, 1963; at the Publix job, Respondent engaged, in'a refusal towork by acquiescing in, tolerating, failing to take effective measures to prevent,and ratifying, a code of conduct by its members not to work with people regardedas nonunion and refusals to work by its members employed by Kammer, notwith-standing other similar conduct by its members in May and July 1962, September 13and 14 and the last part of September 1962, on January 17 and 21 and earlyFebruary 1963; that by the example, participation, and activity of its agent andrepresentative, the steward, Stamp, on February 4, 1963, Respondent induced andencouraged individuals employed by Kammer, members of Respondent, to strikeand to refuse to work. By the aforesaid conduct Respondent threatened, re-strained, and coerced Publix, Coker, and Kammer. An object of all the aforemen-tioned conduct was to force or require the aforesaid contractors or persons to ceasedoing business with Dade.This conduct was in violation of Section 8(b)(4)(i)and (ii) (B) of the Act.It is found that on February 6 to 11, February 19, and March 4 to 8, 1963, atPan American, Respondent engaged in a refusal to work by acquiescing in,tolerating, failing to take effectivemeasuresto prevent, and ratifying,a code of60 The Lincoln National events were fully litigated, including Laschower's testimonythat there was only 1 day when he did not work at Lincoln.770-076-65-vol. 149-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct by its members not to work with people regarded as nonunion and refusalstowork by its members employed by Kammer, notwithstanding other similarconduct by its members in May and July 1962, September 13 and 14, 1962, the lastpart of September 1962, January 17 and 21 and early February 1963, February 4,1963.By the aforesaid conduct, and, by instructions to members, given prior toFebruary 1963, not to work with Dade or to recognize any right of Dade toperform sound work, Respondent induced and encouraged individuals employed byKammer not to work. By the aforesaid conduct, Respondent threatened, re-strained, and coerced Pan American, Coker, and Kammer. An object of all theaforementioned conduct was to force or require the aforesaid contractors or personsto cease doing business with Dade.This conduct was in violation of Section8(b) (4) (i) and (ii) (B) of the Act.61IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth above, occurring in connection with theoperations described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in viola-tion of Section 8(b) (4) (i) and (ii) (B) of the Act, it is recommended that it ceaseand desist therefrom and take certain affirmative action designed to remedy theunfair labor practices and to effectuate the purposes of the Act.The nature of theviolationsmakes a broad order appropriate although, as noted previously, there isan outstanding order of the Board that is a broad order and a court of appealsdecree that is equally broad.CONCLUSIONS OF LAW1.The Employers as described in section I, above, are employers engaged incommerce, and Respondent is a labor organization, all within the meaning of theAct.2.By the conduct described in section III, above, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.[Recommended Order omitted from publication.]6 'MacMillan of Dade had been a member of IBEW for about 9 years, principally inWhite Plains, New York.He had worked out of Local 349 for about a year and then wentinto business as a contractor.As a contractor he had had a contract with Local 349 for11/2or 2 years.A former IBEW cardholder had some kind of a dispute with MacMillanabout some money allegedly owed.None of the Local 349 members involved in the in-stant case were parties to the aforesaid dispute and there is no evidence that they wereaware of MacMillan's past or were motivated by any feelings in that regard.Subsequent to the close of the hearing, the General Counsel and the Respondent filedseparate motions to correct the record.The General Counsel's motion is granted, withthe following exception: On item 1 the motion is granted except that the word "didn't,"on line 5, page 134, is not changed to "don't."Respondent's motion is granted.S.Klein Department Stores, Inc.'andLocal 1390,Retail ClerksUnion,AFL-CIOandRetail,Wholesale and DepartmentStore Union,AFL-CIO,Party to the Contract.Case No. 4-CA-3053.November 5, 1964DECISION AND ORDEROn July 27, 1964, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that the Respondent1 The name of the Respondent is shown as amended at the hearing.149 NLRB No. 49.